


Exhibit 10.4

 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Agreement”) is made and entered into as of
September 23, 2019 (the “Effective Date”) by and among Proteon
Therapeutics, Inc., a Delaware corporation (the “Company”), and the purchasers
listed on the signature pages hereto (each a “Purchaser” and together the
“Purchasers”). Certain terms used and not otherwise defined in the text of this
Agreement are defined in Section 11 hereof.

 

RECITALS

 

WHEREAS, the Company and the Purchasers are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”),
and Rule 506 of Regulation D promulgated by the United States Securities and
Exchange Commission (the “Commission”) under the 1933 Act;

 

WHEREAS, the Company desires to sell to the Purchasers, and the Purchasers
desire to purchase from the Company, (i) up to $27,200,000.00 of shares of
Series 1 Convertible Non-Voting Preferred Stock, par value $0.001 per share (the
“Series 1 Preferred Stock”), having the relative rights, preferences,
limitations and powers set forth in the Certificate of Designation of
Preferences, Rights and Limitations of Series 1 Convertible Non-Voting Preferred
Stock, in the form attached hereto as Exhibit A (the “Certificate of
Designation”) at a purchase price equal to the Series 1 Preferred Stock Purchase
Price (defined below), and (ii) up to $15,300,000.00  (the “Common Maximum
Amount”) of shares of Common Stock, par value $0.001 (the “Common Stock”) at a
purchase price equal to the Common Stock Purchase Price (defined below), each in
accordance with the terms and provisions of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants herein contained, the parties hereto
hereby agree as follows:

 

SECTION 1.             Authorization of Securities.

 

1.01      The Company has authorized the sale and issuance of shares of Series 1
Preferred Stock and Common Stock on the terms and subject to the conditions set
forth in this Agreement. The shares of Series 1 Preferred Stock and Common Stock
sold hereunder at the Closing (as defined below) shall be referred to as the
“Securities.”

 

SECTION 2.        Sale and Purchase of the Securities.

 

2.01     Closing Securities.  Upon the terms and subject to the conditions
herein contained, the Company agrees to sell to each Purchaser, and each
Purchaser agrees to purchase from the Company, at a closing (the “Closing” and
the date of the Closing, the “Closing Date”) to occur immediately following the
Effective Time (as such term is defined in that certain Agreement and Plan of
Merger and Reorganization by and among the Company, REM 1 Acquisition, Inc. and
ArTara Therapeutics, Inc., dated as of the date hereof (the “Merger
Agreement”)), that number of Securities set forth opposite such Purchaser’s name
on the

 

1

--------------------------------------------------------------------------------



 

Schedule of Purchasers under the heading “Closing Shares” (the “Closing Shares”)
for the purchase price to be paid by each Purchaser set forth opposite such
Purchaser’s name on the Schedule of Purchasers.

 

2.02         At or prior to the Closing, each Purchaser will pay the applicable
purchase price set forth opposite such Purchaser’s name on the Schedule of
Purchasers by wire transfer of immediately available funds in accordance with
wire instructions provided by the Company to the Purchasers prior to the
Closing.

 

SECTION 3.           Additional Purchasers. During the period between the date
hereof and the Closing Date, additional purchasers who are existing stockholders
of the Company may agree to purchase up to an aggregate of $2,500,000 in shares
of Common Stock of the Company pursuant to this Agreement, by executing a
joinder agreement with the Company, pursuant to which such additional
purchaser(s) shall become party(ies) hereto and to the Registration Rights
Agreement (defined below).  From and after execution of such joinder agreement,
such additional purchaser(s) shall be deemed to be “Purchaser(s)” hereunder and
the Company shall be entitled to unilaterally amend the Schedule of Purchasers
for such additional purchasers.  For the avoidance of doubt, in no event will
the Company issue more than the Common Maximum Amount of shares of Common Stock
(excluding the Series 1 Preferred Conversion Shares) pursuant to this Agreement.

 

SECTION 4.     Representations and Warranties of the Purchasers. Each Purchaser,
severally and not jointly, represents and warrants to the Company that the
statements contained in this Section 4 are true and correct as of the Effective
Date, and will be true and correct as of the Closing Date:

 

4.01         Validity. The execution, delivery and performance of this Agreement
and the consummation by the Purchaser of the transactions contemplated hereby
have been duly authorized by all necessary corporate, partnership, limited
liability or similar actions, as applicable, on the part of such Purchaser. This
Agreement has been duly executed and delivered by the Purchaser and constitutes
a valid and binding obligation of the Purchaser, enforceable against it in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, and any other
laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

 

4.02         Brokers. There is no broker, investment banker, financial advisor,
finder or other person which has been retained by or is authorized to act on
behalf of the Purchaser who might be entitled to any fee or commission for which
the Company will be liable in connection with the execution of this Agreement
and the consummation of the transactions contemplated hereby.

 

4.03         Investment Representations and Warranties. The Purchaser
understands and agrees that the offering and sale of the Securities has not been
registered under the 1933 Act or any applicable state securities laws and is
being made in reliance upon federal and state exemptions for transactions not
involving a public offering which depend upon, among other

 

2

--------------------------------------------------------------------------------



 

things, the bona fide nature of the investment intent and the accuracy of the
Purchaser’s representations as expressed herein.

 

4.04         Acquisition for Own Account; No Control Intent. The Purchaser is
acquiring the Securities for its own account for investment and not with a view
towards distribution in a manner which would violate the 1933 Act or any
applicable state or other securities laws. The Purchaser is not party to any
agreement providing for or contemplating the distribution of any of the
Securities. The Purchaser has no present intent to effect a “change of control”
of the Company as such term is understood under the rules promulgated pursuant
to Section 13(d) of the 1934 Act.

 

4.05         No General Solicitation. The Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television, radio or the internet or presented
at any seminar or any other general solicitation or general advertisement. The
purchase of the Securities has not been solicited by or through anyone other
than the Company.

 

4.06         Ability to Protect Its Own Interests and Bear Economic Risks. The
Purchaser has the capacity to protect its own interests in connection with the
transactions contemplated by this Agreement and is capable of evaluating the
merits and risks of the investment in the Securities. The Purchaser is able to
bear the economic risk of an investment in the Securities and is able to sustain
a loss of all of its investment in the Securities without economic hardship, if
such a loss should occur.

 

4.07         Accredited Investor; No Bad Actor. The Purchaser is an “accredited
investor” as that term is defined in Rule 501(a) under the 1933 Act. Such
Purchaser has not taken any of the actions set forth in, and is not subject to,
the disqualification provisions of Rule 506(d)(1) of the 1933 Act.

 

4.08         Access to Information. The Purchaser has been given access to
Company documents, records, and other information, and has had adequate
opportunity to ask questions of, and receive answers from, the Company’s
officers, employees, agents, accountants and representatives concerning the
Company’s business, operations, financial condition, assets, liabilities and all
other matters relevant to its investment in the Securities. Purchaser
understands that an investment in the Securities bears significant risk and
represents that it has reviewed the SEC Reports, which serve to qualify certain
of the Company representations set forth below.

 

4.09         Restricted Securities.  The Purchaser understands that the
Securities will be characterized as “restricted securities” under the federal
securities laws inasmuch as they are being acquired from the Company in a
private placement under Section 4(a)(2) of the 1933 Act and that under such laws
and applicable regulations such Securities may be resold without registration
under the 1933 Act only in certain limited circumstances.

 

4.11         Short Sales. Between the time the Purchaser learned about the
offering contemplated by this Agreement and the public announcement of the
offering, the Purchaser has

 

3

--------------------------------------------------------------------------------



 

not engaged in any short sales (as defined in Rule 200 of Regulation SHO under
the 1934 Act (“Short Sales”)) or similar transactions with respect to the Common
Stock or any securities exchangeable or convertible for Common Stock, nor has
the Purchaser, directly or indirectly, caused any person to engage in any Short
Sales or similar transactions with respect to the Common Stock.

 

4.12         Tax Advisors. The Purchaser has had the opportunity to review with
the Purchaser’s own tax advisors the federal, state and local tax consequences
of its purchase of the Securities set forth opposite such Purchaser’s name on
the Schedule of Purchasers, where applicable, and the transactions contemplated
by this Agreement. The Purchaser is relying solely on the Purchaser’s own
determination as to tax consequences or the advice of such tax advisors and not
on any statements or representations of the Company or any of its agents and
understands that the Purchaser (and not the Company) shall be responsible for
the Purchaser’s own tax liability that may arise as a result of the transactions
contemplated by this Agreement.

 

SECTION 5.           Representations and Warranties by the Company. Assuming the
accuracy of the representations and warranties of the Purchasers set forth in
Section 4 and except as set forth in the reports, schedules, forms, statements
and other documents filed by the Company with the United States Securities and
Exchange Commission (the “Commission”) pursuant to the 1934 Act (collectively,
the “SEC Reports”), which disclosures serve to qualify these representations and
warranties in their entirety, the Company represents and warrants to the
Purchasers that the statements contained in this Section 5 are true and correct
as of the Effective Date, and will be true and correct as the Closing Date:

 

5.01         SEC Reports. The Company has timely filed all of the reports,
schedules, forms, statements and other documents required to be filed by the
Company with the Commission pursuant to the reporting requirements of the 1934
Act. The SEC Reports, at the time they were filed with the Commission,
(i) complied as to form in all material respects with the requirements of the
1934 Act and the 1934 Act Regulations and (ii) did not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

5.02         Independent Accountants. The accountants who certified the audited
consolidated financial statements of the Company included in the SEC Reports are
independent public accountants as required by the 1933 Act, the 1933 Act
Regulations, the 1934 Act and the 1934 Act Regulations, and the Public Company
Accounting Oversight Board.

 

5.03         Financial Statements; Non-GAAP Financial Measures. The consolidated
financial statements included or incorporated by reference in the SEC Reports,
together with the related notes, present fairly, in all material respects, the
financial position of the Company and its consolidated subsidiaries at the dates
indicated and the statement of operations, stockholders’ equity and cash flows
of the Company and its consolidated subsidiaries for the periods specified; said
financial statements have been prepared in conformity with U.S. generally
accepted accounting principles (“GAAP”) applied on a consistent basis throughout
the periods involved, except in the case of unaudited, interim financial
statements, subject to normal year-end audit adjustments and the exclusion of
certain footnotes.

 

4

--------------------------------------------------------------------------------



 

5.04         No Material Adverse Change in Business. Except as otherwise stated
or disclosed in the SEC Reports, since March 31, 2019, (i) there has been no
material adverse change in the condition, financial or otherwise, or in the
earnings, business affairs or business prospects of the Company and its
subsidiaries considered as one enterprise, whether or not arising in the
ordinary course of business (a “Material Adverse Effect”), other than any such
change arising from steps taken by the Company after March 31, 2019 to terminate
personnel, to amend or terminate contracts, and to discontinue or wind-down
certain business activities, (ii) there have been no transactions entered into
by the Company or any of its subsidiaries, other than those in the ordinary
course of business and except as contemplated in this Agreement and the Merger
Agreement, which are material with respect to the Company and its subsidiaries
considered as one enterprise, and (iii) there has been no dividend or
distribution of any kind declared, paid or made by the Company on any class of
its capital stock.

 

5.05         Good Standing of the Company. The Company has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of the State of Delaware and has corporate power and authority to own,
lease and operate its properties and to conduct its business as disclosed in the
SEC Reports and to enter into and perform its obligations under this Agreement;
and the Company is duly qualified as a foreign corporation to transact business
and is in good standing in each other jurisdiction in which such qualification
is required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure so to qualify or to be in good
standing would not result in a Material Adverse Effect.

 

5.06         Good Standing of Subsidiaries. Each subsidiary of the Company has
been duly incorporated or organized and is validly existing in good standing
under the laws of the jurisdiction of its incorporation or organization, has
corporate or similar power and authority to own, lease and operate its
properties and to conduct its business as described in the SEC Reports and is
duly qualified to transact business and is in good standing in each jurisdiction
in which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except where the failure to so
qualify or to be in good standing would not result in a Material Adverse Effect.
All of the issued and outstanding capital stock of each subsidiary has been duly
authorized and validly issued, is fully paid and non-assessable and is owned by
the Company, directly or through subsidiaries, free and clear of any security
interest, mortgage, pledge, lien, encumbrance, claim or equity. None of the
outstanding shares of capital stock of any subsidiary were issued in violation
of the preemptive or similar rights of any securityholder of such  subsidiary. 
For the avoidance of doubt, the term  “subsidiary” and “subsidiaries” shall
include the ArTara Therapeutics, Inc. from and after the effective time of the
Merger (as defined in the Merger Agreement).

 

5.07         Capitalization. As of the date hereof, the Company has an
authorized capitalization as set forth in the SEC Reports and, as of immediately
prior to the Closing, the Company will have an authorized capitalization as
disclosed in the registration statement on Form S-4 to be filed with the
Commission registering the shares of the Company’s capital stock to be issued
pursuant to the Merger Agreement (the “S-4 Registration Statement”).  The
outstanding shares of capital stock of the Company have been duly authorized and
validly issued

 

5

--------------------------------------------------------------------------------



 

and are fully paid and non-assessable. None of the outstanding shares of capital
stock of the Company were issued in violation of the preemptive or other similar
rights of any securityholder of the Company which have not been waived.

 

5.08         Validity. This Agreement has been duly authorized, executed and
delivered by the Company and constitutes a valid and binding obligation of the
Company, enforceable against it in accordance with its terms, except as limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of specific performance, injunctive relief, or other equitable remedies.

 

5.09         Authorization and Description of Securities. Upon the filing of the
Certificate of Designation with the Secretary of State of the State of Delaware,
the Series 1 Preferred Stock will have been duly and validly authorized and,
when issued and paid for pursuant to this Agreement, will be validly issued,
fully paid and nonassessable, and shall be free and clear of all encumbrances
and restrictions, except for restrictions on transfer set forth in this
Agreement or imposed by applicable securities laws, and shall not be subject to
preemptive or similar rights of stockholders.  Upon the due conversion of the
Series 1 Preferred Stock the Series 1 Preferred Conversion Shares will be
validly issued, fully paid and non-assessable free and clear of all encumbrances
and restrictions, except for restrictions on transfer set forth in this
Agreement or imposed by applicable securities laws, and shall not be subject to
preemptive or similar rights of stockholders.

 

5.10         Absence of Violations, Defaults and Conflicts. Subject to obtaining
the Required Parent Stockholder Vote (as defined in the Merger Agreement),
neither the Company nor any of its subsidiaries is (A) in violation of its
charter, bylaws or similar organizational document, except, for such violations
that would not, singly or in the aggregate, result in a Material Adverse Effect,
(B) in default in the performance or observance of any obligation, agreement,
covenant or condition contained in any contract, indenture, mortgage, deed of
trust, loan or credit agreement, note, lease or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which it or any of
them may be bound or to which any of the properties or assets of the Company or
any subsidiary is subject (collectively, “Agreements and Instruments”), except
for such defaults that would not, singly or in the aggregate, result in a
Material Adverse Effect, or (C) in violation of any law, statute, rule,
regulation, judgment, order, writ or decree of any arbitrator, court,
governmental body, regulatory body, administrative agency or other authority,
body or agency having jurisdiction over the Company or any of its subsidiaries
or any of their respective properties, assets or operations (each, a
“Governmental Entity”), except for such violations that would not, singly or in
the aggregate, result in a Material Adverse Effect. The execution, delivery and,
subject to obtaining the Required Parent Stockholder Vote (as defined in the
Merger Agreement), the performance of this Agreement and the consummation of the
transactions contemplated herein (including the issuance and sale of the
Securities and the Series 1 Preferred Conversion Shares) and compliance by the
Company with its obligations hereunder do not and will not, whether with or
without the giving of notice or passage of time or both, conflict with or
constitute a breach of, or default or Repayment Event (as defined below) under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any properties or assets of the Company or any subsidiary pursuant to, the

 

6

--------------------------------------------------------------------------------



 

Agreements and Instruments (except for such conflicts, breaches, defaults or
Repayment Events or liens, charges or encumbrances that would not, singly or in
the aggregate, result in a Material Adverse Effect), nor will such action result
in any violation of (i) the provisions of the certificate of incorporation,
by-laws or similar organizational document of the Company or any of its
subsidiaries or (ii) any applicable law, statute, rule, regulation, judgment,
order, writ or decree of any Governmental Entity, except in the case of clause
(ii) for such violations as would not, singly or in the aggregate, result in a
Material Adverse Effect. As used herein, a “Repayment Event” means any event or
condition which gives the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company or any of its subsidiaries.

 

5.11        Absence of Proceedings. Except as disclosed in the SEC Reports,
there is no action, suit, proceeding, inquiry or investigation before or brought
by any Governmental Entity now pending or, to the knowledge of the Company,
threatened, against or affecting the Company or any of its subsidiaries, which
would reasonably be expected to result in a Material Adverse Effect, or which
would reasonably be expected to materially and adversely affect the consummation
of the transactions contemplated in this Agreement or the Merger Agreement or
the performance by the Company of its obligations hereunder and thereunder.

 

5.12         Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
Governmental Entity is necessary or required for the performance by the Company
of its obligations hereunder, in connection with the offering, issuance, or sale
of the Securities hereunder or the consummation of the transactions contemplated
by this Agreement, except such as have been already obtained or as may be
required to list the Company’s common stock on any National Exchange (as defined
in the Certificate of Designation), as may be required under state securities
laws or the filings required pursuant to Section 6.03 of this Agreement.

 

5.13         Possession of Licenses and Permits. The Company and its
subsidiaries possess such permits, licenses, approvals, consents and other
authorizations (collectively, “Governmental Licenses”) issued by the appropriate
Governmental Entities necessary to conduct the business now operated by them,
except where the failure so to possess would not, singly or in the aggregate,
result in a Material Adverse Effect. The Company and its subsidiaries are in
compliance with the terms and conditions of all Governmental Licenses, except
where the failure so to comply would not, singly or in the aggregate, result in
a Material Adverse Effect. All of the Governmental Licenses are valid and in
full force and effect, except when the invalidity of such Governmental Licenses
or the failure of such Governmental Licenses to be in full force and effect
would not, singly or in the aggregate, result in a Material Adverse Effect.
Neither the Company nor any of its subsidiaries has received any notice of
proceedings relating to the revocation or modification of any Governmental
Licenses which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would result in a Material Adverse Effect.

 

5.14         Title to Property. Except as disclosed in the SEC Reports, the
Company and its subsidiaries do not own any real property. The Company and its
subsidiaries have title to

 

7

--------------------------------------------------------------------------------



 

all tangible personal property owned by them, in each case, free and clear of
all mortgages, pledges, liens, security interests, claims, restrictions or
encumbrances of any kind except such as (A) are described in the SEC Reports or
(B) do not, singly or in the aggregate, materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company or any of its subsidiaries; and all of the
leases and subleases material to the business of the Company and its
subsidiaries, considered as one enterprise, and under which the Company or any
of its subsidiaries holds properties described in the SEC Reports, are in full
force and effect, and neither the Company nor any such subsidiary has any notice
of any material claim of any sort that has been asserted by anyone adverse to
the rights of the Company or any subsidiary under any of the leases or subleases
mentioned above, or affecting or questioning the rights of the Company or such
subsidiary to the continued possession of the leased or subleased premises under
any such lease or sublease.

 

5.15         Intellectual Property. The Company and its subsidiaries own or
possess the right to use all patents, patent applications, inventions, licenses,
know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information or procedures), trademarks, service
marks, trade names, domain names, copyrights, and other intellectual property,
and registrations and applications for registration of any of the foregoing
(collectively, “Intellectual Property”) necessary to conduct their business as
presently conducted and currently contemplated to be conducted in the future as
described in the SEC Reports and S-4 Registration Statement and, to the
knowledge of the Company, neither the Company nor any of its subsidiaries,
whether through their respective products and services or the conduct of their
respective businesses, has infringed, misappropriated, conflicted with or
otherwise violated, or is currently infringing, misappropriating, conflicting
with or otherwise violating, and none of the Company or its subsidiaries have
received any heretofore unresolved communication or notice of infringement of,
misappropriation of, conflict with or violation of, any Intellectual Property of
any other person or entity, other than as described in the SEC Reports or S-4
Registration Statement. Neither the Company nor any of its subsidiaries has
received any communication or notice (in each case that has not been resolved)
alleging that by conducting their business as described in the SEC Reports or
S-4 Registration Statement, such parties would infringe, misappropriate,
conflict with, or violate, any of the Intellectual Property of any other person
or entity. The Company knows of no infringement, misappropriation or violation
by others of Intellectual Property owned by or licensed to the Company or its
subsidiaries which would reasonably be expected to result in a Material Adverse
Effect. The Company and its subsidiaries have taken all reasonable steps
necessary to secure their interests in such Intellectual Property from their
employees and contractors and to protect the confidentiality of all of their
confidential information and trade secrets. None of the Intellectual Property
employed by the Company or its subsidiaries has been obtained or is being used
by the Company or its subsidiaries in violation of any contractual obligation
binding on the Company or any of its subsidiaries or, to the knowledge of the
Company, any of their respective officers, directors or employees, except as
would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect. All Intellectual Property owned or exclusively licensed
by the Company or its subsidiaries is free and clear of all liens, encumbrances,
defects or other restrictions (other than non-exclusive licenses granted in the
ordinary course of business), except those that would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
The Company and its subsidiaries are not subject to any judgment, order, writ,
injunction or decree of

 

8

--------------------------------------------------------------------------------



 

any court or any Governmental Entity, nor has the Company or any of its
subsidiaries entered into or become a party to any agreement made in settlement
of any pending or threatened litigation, which materially restricts or impairs
their use of any Intellectual Property.

 

5.16         Company IT Systems. The Company and its subsidiaries own or have a
valid right to access and use all computer systems, networks, hardware,
software, databases, websites, and equipment used to process, store, maintain
and operate data, information, and functions used in connection with the
business of the Company and its subsidiaries (the “Company IT Systems”), except
as would not, individually or in the aggregate, have a Material Adverse Effect.
The Company IT Systems are adequate for, and operate and perform in all material
respects as required in connection with, the operation of the business of the
Company and its subsidiaries as currently conducted, except as would not,
individually or in the aggregate, have a Material Adverse Effect. The Company
and its subsidiaries have implemented commercially reasonable backup, security
and disaster recovery technology consistent in all material respects with
applicable regulatory standards and customary industry practices.

 

5.17         Cybersecurity. Except as would not reasonably be expected to have a
Material Adverse Effect, (A) there has been no security breach or other
compromise of or relating to the Company IT Systems; (B) the Company has not
been notified of, and has no knowledge of any event or condition that would
reasonably be expected to result in, any such security breach or other
compromise of the Company IT Systems; (C) the Company and its subsidiaries have
implemented policies and procedures with respect to the Company IT Systems that
are reasonably consistent with industry standards and practices, or as required
by applicable regulatory standards; and (D) the Company and its subsidiaries are
presently in material compliance with all applicable laws or statutes,
judgments, orders, rules and regulations of any court or arbitrator or
governmental or regulatory authority and contractual obligations relating to the
privacy and security of the Company IT Systems and to the protection of the
Company IT Systems from unauthorized use, access, misappropriation or
modification.

 

5.18         Environmental Laws. The Company and each of its subsidiaries are in
compliance with and since January 1, 2017 have complied with all applicable
Environmental Laws, which compliance includes the possession by the Company of
all permits and other Governmental Authorizations required under applicable
Environmental Laws and compliance with the terms and conditions thereof, except
for any failure to be in such compliance that, either individually or in the
aggregate, would not reasonably be expected to have a Company Material Adverse
Effect.  Neither the Company nor any of its subsidiaries has received since
January 1, 2017 (or prior to that time, which is pending and unresolved), any
written notice or other communication (in writing or otherwise), whether from a
Governmental Entity or other Person, that alleges that the Company or any of its
subsidiaries is not in compliance with or has liability pursuant to any
Environmental Law and, to the knowledge of the Company, there are no
circumstances that would reasonably be expected to prevent or interfere with the
Company’s or any of its subsidiaries’ compliance in any material respects with
any Environmental Law, except where such failure to comply or such liability
would not reasonably be expected to have a Material Adverse Effect.  No current
or (during the time a prior property was leased or controlled by the Company or
any of its subsidiaries) prior property leased or controlled by the Company or
any of its subsidiaries has had a release of or exposure to Hazardous Materials
in violation of

 

9

--------------------------------------------------------------------------------



 

Environmental Law, except as would not reasonably be expected to have a Material
Adverse Effect.

 

5.19          Accounting Controls and Disclosure Controls. The Company and its
subsidiaries maintain effective internal control over financial reporting (as
defined under Rule 13a-15 and 15d-15 under the 1934 Act Regulations) and a
system of internal accounting controls sufficient to provide reasonable
assurances that (A) transactions are executed in accordance with management’s
general or specific authorization; (B) transactions are recorded as necessary to
permit preparation of financial statements in conformity with GAAP and to
maintain accountability for assets; (C) access to assets is permitted only in
accordance with management’s general or specific authorization; and (D) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Since the end of the Company’s most recent audited fiscal year,
there has been (1) no material weakness in the Company’s internal control over
financial reporting (whether or not remediated) and (2) no change in the
Company’s internal control over financial reporting that has materially
adversely affected, or is reasonably likely to materially adversely affect, the
Company’s internal control over financial reporting.

 

5.20         Compliance with the Sarbanes-Oxley Act. The Company is in
compliance in all material respects with all provisions of the Sarbanes-Oxley
Act of 2002 and all rules and regulations promulgated thereunder or implementing
the provisions thereof that are in effect and with which the Company is required
to comply.

 

5.21          Payment of Taxes. All United States federal income tax returns of
the Company and its subsidiaries required by law to be filed have been filed and
all taxes shown by such returns or otherwise assessed, which are due and
payable, have been paid, except assessments against which appeals have been or
will be promptly taken and as to which adequate reserves have been provided. No
assessment in connection with United States federal tax returns has been made
against the Company. The Company and its subsidiaries have filed all other tax
returns that are required to have been filed by them through the date hereof or
have timely requested extensions thereof pursuant to applicable foreign state,
local or other law except insofar as the failure to file such returns would not
result in a Material Adverse Effect and has paid all taxes due pursuant to such
returns or all taxes due and payable pursuant to any assessment received by the
Company and its subsidiaries, except for such taxes, if any, as are being
contested in good faith and as to which adequate reserves have been established
by the Company or its subsidiaries and except where the failure to pay such
taxes would not result in a Material Adverse Effect. The charges, accruals and
reserves on the books of the Company in respect of any income and corporation
tax liability for any years not finally determined are adequate to meet any
assessments or reassessments for additional income tax for any years not finally
determined, except to the extent of any inadequacy that would not result in a
Material Adverse Effect.

 

5.22         ERISA. Except as would not reasonably be expected to have a
Material Adverse Effect: (i) at no time in the past six years has the Company or
any ERISA Affiliate maintained, sponsored, participated in, contributed to or
had any liability or obligation in respect of any Employee Benefit Plan subject
to Title IV of ERISA or Section 412 of the Code, any

 

10

--------------------------------------------------------------------------------

 

“multiemployer plan” as defined in Section 3(37) of ERISA or any multiple
employer plan for which the Company or any ERISA Affiliate has incurred or could
incur material liability under Section 4063 or 4064 of ERISA, (ii) no “welfare
benefit plan” as defined in Section 3(1) of ERISA provides or promises, or at
any time provided or promised, retiree health, or other post-termination
benefits except to the extent such benefit is fully insured or as may be
required by the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, or similar state law and (iii) each Employee Benefit Plan is and has
been operated in compliance with its terms and all applicable laws, including
but not limited to ERISA and the Code. Each Employee Benefit Plan intended to be
qualified under Code Section 401(a) has a favorable determination or opinion
letter from the Internal Revenue Service (the “IRS”) upon which it can rely, and
any such determination or opinion letter remains in effect and has not been
revoked and no event has occurred and no facts or circumstances exist that could
reasonably be expected to result in the loss of qualification or tax exemption
of any such Employee Benefit Plan. With respect to each Foreign Benefit Plan,
such Foreign Benefit Plan (1) if intended to qualify for special tax treatment,
meets, in all material respects, the requirements for such treatment, and (2) if
required to be funded, is funded to the extent required by applicable law. The
Company does not have any obligations under any collective bargaining agreement
with any union. As used in this Section 5.23, “Code” means the Internal Revenue
Code of 1986, as amended; “Employee Benefit Plan” means any “employee benefit
plan” within the meaning of Section 3(3) of ERISA, including, without
limitation, all equity and equity-based, severance, employment,
change-in-control, medical, disability, fringe benefit, bonus, incentive,
deferred compensation, employee loan and all other employee benefit plans,
agreements, programs, policies or other arrangements, whether or not subject to
ERISA, under which (x) any current or former employee, director, independent
contractor or other service provider of the Company or its subsidiaries has any
present or future right to benefits and which are contributed to, sponsored by
or maintained by the Company or any of the subsidiaries or (y) the Company or
any of the subsidiaries has had or has any present or future direct or
contingent obligation or liability; “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended; “ERISA Affiliate” means any member of the
company’s controlled group as determined pursuant to Code Section 414(b), (c),
(m) or (o), with respect to any Person, each business or entity under “common
control” with such Person within the meaning of Section 4001(a)(14) of ERISA;
and “Foreign Benefit Plan” means any Employee Benefit Plan established,
maintained or contributed to outside of the United States of America and which
is not subject to United States law.

 

5.23         Insurance. The Company and the subsidiaries carry or are entitled
to the benefits of insurance, with what the Company reasonably believes to be
financially sound and reputable insurers, in such amounts and covering such
risks as is adequate for the conduct of their respective businesses and the
value of their respective properties and assets, and all such insurance is in
full force and effect. The Company has no reason to believe that it or any of
the subsidiaries will not be able (A) to renew its existing insurance coverage
as and when such policies expire or (B) to obtain comparable coverage from
similar institutions as may be necessary or appropriate to conduct its business
as now conducted and at a cost that would not result in a Material Adverse
Effect.

 

11

--------------------------------------------------------------------------------



 

5.24         Investment Company Act. The Company is not required, and upon the
issuance and sale of the Securities will not be required, to register as an
“investment company” under the Investment Company Act of 1940, as amended (the
“1940 Act”).

 

5.25         No Unlawful Payments. None of the Company, any of its subsidiaries
or, to the knowledge of the Company, any director, officer, agent, employee,
Affiliate or other person acting on behalf of the Company or any of its
subsidiaries has taken any action, directly or indirectly, that would result in
a violation by such persons of any applicable anti-corruption laws, including,
without limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“government official” (including any officer or employee of a government or
government-owned or controlled entity or of a public international organization,
or any person acting in an official capacity for or on behalf of any of the
foregoing, or any political party or party official or candidate for political
office) in violation of any applicable anti-corruption laws, and the Company and
its subsidiaries have conducted their businesses in compliance with applicable
anti-corruption laws and have instituted and maintain policies and procedures
designed to ensure continued compliance therewith.

 

5.26         Compliance with Anti-Money Laundering Laws. The operations of the
Company and its subsidiaries are and have been conducted at all times in
compliance in all material respects with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all applicable jurisdictions,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any Governmental
Entity (collectively, the “Anti-Money Laundering Laws”); and no action, suit or
proceeding by or before any Governmental Entity involving the Company or any of
its subsidiaries with respect to the Anti-Money Laundering Laws is pending or,
to the knowledge of the Company, threatened.

 

5.27         No Conflicts with Sanctions Laws. None of the Company, any of its
subsidiaries or, to the knowledge of the Company, any director, officer, agent,
employee, Affiliate or other person acting on behalf of the Company or any of
its subsidiaries is an individual or entity (“Person”) currently the subject or
target of any sanctions administered or enforced by the United States
Government, including, without limitation, the U.S. Department of the Treasury’s
Office of Foreign Assets Control (“OFAC”), the United Nations Security Council
(“UNSC”), the European Union, Her Majesty’s Treasury (“HMT”), or other relevant
sanctions authority (collectively, “Sanctions”), nor is the Company or any of
its subsidiaries located, organized or resident in a country or territory that
is the subject of Sanctions; and the Company will not knowingly directly or
indirectly use the proceeds of the sale of the Securities, or lend, contribute
or otherwise make available such proceeds to any subsidiaries, joint venture
partners or other Person, to fund any activities of or the business with any
Person, or in any country or territory, that, at the time of such funding, is
the subject of Sanctions or in any other manner that will result in violation by
any Person of Sanctions.

 

12

--------------------------------------------------------------------------------



 

5.28         Regulatory Matters. Except as would not, singly or in the
aggregate, result in a Material Adverse Effect: (i) neither the Company nor any
of its subsidiaries has received any FDA Form 483, notice of adverse finding,
warning letter or other correspondence or notice from the U.S. Food and Drug
Administration (“FDA”) or any other Governmental Entity alleging or asserting
noncompliance with any Applicable Laws (as defined in clause (ii) below) or
Authorizations (as defined in clause (iii) below); (ii) the Company and each of
its subsidiaries is and has been in compliance with statutes, laws, ordinances,
rules and regulations applicable to the Company and its subsidiaries for the
ownership, testing, development, manufacture, packaging, processing, use,
distribution, marketing, labeling, promotion, sale, offer for sale, storage,
import, export or disposal of any product manufactured or distributed by the
Company, including without limitation, the Federal Food, Drug, and Cosmetic Act,
21 U.S.C. § 301, et seq., similar laws of other Governmental Entities and the
regulations promulgated pursuant to such laws (collectively, “Applicable Laws”);
(iii) the Company and each of its subsidiaries possesses all licenses,
certificates, approvals, clearances, authorizations, permits and supplements or
amendments thereto required by any such Applicable Laws and/or to carry on its
businesses as now conducted (“Authorizations”) and such Authorizations are valid
and in full force and effect and the Company is not in violation of any term of
any such Authorizations; (iv) neither the Company nor any of its subsidiaries
has received notice of any ongoing claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from any Governmental
Entity or third party alleging that any product, operation or activity is in
violation of any Applicable Laws or Authorizations or has any knowledge that any
such Governmental Entity or third party is considering any such claim,
litigation, arbitration, action, suit, investigation or proceeding, nor, to the
Company’s knowledge, has there been any noncompliance with or violation of any
Applicable Laws by the Company or any of its subsidiaries that could reasonably
be expected to require the issuance of any such communication or result in an
investigation, corrective action, or enforcement action by FDA or similar
Governmental Entity; (v) neither the Company nor any of its subsidiaries has
received notice that any Governmental Entity has taken, is taking or intends to
take action to limit, suspend, modify or revoke any Authorizations or has any
knowledge that any such Governmental Entity is threatening or is considering
such action; and (vi) the Company and each of its subsidiaries has filed,
obtained, maintained or submitted all reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments as
required by any Applicable Laws or Authorizations and that all such reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments were complete, correct and not misleading on the date
filed (or were corrected or supplemented by a subsequent submission). Neither
the Company, any subsidiary nor, to the Company’s knowledge, any of their
respective directors, officers, employees or agents has been convicted of any
crime under any Applicable Laws or has been the subject of an FDA debarment
proceeding. Neither the Company nor any subsidiary has been nor is now subject
to FDA’s Application Integrity Policy. To the Company’s knowledge, neither the
Company, any subsidiary nor any of its directors, officers, employees or agents,
has made, or caused the making of, any false statements on, or material
omissions from, any other records or documentation prepared or maintained to
comply with the requirements of the FDA or any other Governmental Entity.
Neither the Company, any subsidiary nor, to the Company’s knowledge, any of
their respective directors, officers, employees or agents, have with respect to
each of the following statutes, or regulations promulgated thereto, as
applicable: (i) engaged in activities under 42 U.S.C. §§ 1320a-7b or

 

13

--------------------------------------------------------------------------------



 

1395nn; (ii) knowingly engaged in any activities under 42 U.S.C. § 1320a-7b or
the Federal False Claims Act, 31 U.S.C. § 3729; or (iii) knowingly and willfully
engaged in any activities under 42 U. S.C.§ 1320a-7b, which are prohibited,
cause for civil penalties, or constitute a mandatory or permissive exclusion
from Medicare, Medicaid, or any other State Health Care Program or Federal
Health Care Program.

 

5.29         Research, Studies and Tests. The research, nonclinical and clinical
studies and tests conducted by, or to the knowledge of the Company, or on behalf
of the Company and its subsidiaries have been and, if still pending, are being
conducted with reasonable care and in all material respects in accordance with
experimental protocols, procedures and controls pursuant to all Applicable Laws
and Authorizations; the descriptions of the results of such research,
nonclinical and clinical studies and tests contained in the SEC Reports are
accurate and complete in all material respects and fairly present in all
material respects the data derived from such research, nonclinical and clinical
studies, and tests; the Company is not aware of any research, nonclinical or
clinical studies or tests, the results of which the Company believes reasonably
call into question the research, nonclinical or clinical study or test results
described or referred to in the SEC Reports when viewed in the context in which
such results are described; and neither the Company nor, to the knowledge of the
Company, any of its subsidiaries has received any notices or correspondence from
any Governmental Entity that will require the termination, suspension or
material modification of any research, nonclinical or clinical study or test
conducted by or on behalf of the Company or its subsidiaries, as applicable.

 

5.30         Private Placement. Neither the Company nor its subsidiaries, nor
any person acting on its or their behalf, has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security
under any circumstances that would require registration under the 1933 Act of
the Securities being sold pursuant to this Agreement. Assuming the accuracy of
the representations and warranties of the Purchasers contained in Section 4
hereof, the issuance of the Securities, including the issuance of the Series 1
Preferred Conversion Shares, is exempt from registration under the 1933 Act.

 

5.31         Registration Rights. Except as required pursuant to Section 8 of
this Agreement, pursuant to the Registration Rights Agreement or as disclosed in
the SEC Reports or S-4 Registration Statement, the Company is presently not
under any obligation, and has not granted any rights, to register under the 1933
Act any of the Company’s presently outstanding securities or any of its
securities that may hereafter be issued that have not expired or been satisfied.

 

SECTION 6.     Covenants.

 

6.01         Reasonable Best Efforts. Each party shall use its reasonable best
efforts to timely satisfy each of the conditions to be satisfied by it as
provided in Section 7 of this Agreement.

 

6.02         Disclosure of Transactions and Other Material Information. Within
the applicable period of time required by the 1934 Act, the Company shall file a
Current Report on Form 8-K describing the terms and conditions of the
transactions contemplated by this

 

14

--------------------------------------------------------------------------------



 

Agreement in the form required by the 1934 Act and attaching the Agreement as an
exhibit to such filing (including all attachments, the “8-K Filing”). The
Company shall provide the Purchasers with a reasonable opportunity to review and
provide comments on the draft of such 8-K Filing. Subject to the foregoing, and
other than the S-4 Registration Statement, the SEC Reports, any other filings
required under the 1934 Act and any press releases issued in connection with the
transactions contemplated hereby or by the Merger Agreement, neither the Company
nor any Purchaser shall issue any press releases or any other public statements
with respect to the transactions contemplated hereby. Notwithstanding the
foregoing, and unless otherwise agreed to in writing by the Company and the
Purchasers, the Company shall not publicly disclose the name of any Purchaser or
an Affiliate of any Purchaser, or include the name of any Purchaser or an
Affiliate of any Purchaser in any press release or, unless otherwise required by
applicable law, any filing with the Commission or any regulatory agency or the
National Exchange, without the prior written consent of such Purchaser.

 

6.03         Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by a Purchaser in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Purchaser effecting a pledge
of Securities shall be required to provide the Company with any notice thereof
or otherwise make any delivery to the Company pursuant to this Agreement,
including, without limitation, Section 9.01 of this Agreement; provided that a
Purchaser and its pledgee shall be required to comply with the provisions of
Section 9.01 of this Agreement in order to effect a sale, transfer or assignment
of Securities to such pledgee. The Company hereby agrees to execute and deliver
such documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by a
Purchaser; provided that any and all costs to effect the pledge of the
Securities are borne by the pledgor and/or pledgee and not the Company.

 

6.04         Expenses. The Company and each Purchaser is liable for, and will
pay, its own expenses incurred in connection with the negotiation, preparation,
execution and delivery of this Agreement, including, without limitation,
attorneys’ and consultants’ fees and expenses, except that the Company has
agreed to reimburse the BBA Purchasers in an amount of up to $150,000 for BBA
Purchasers’ reasonable legal fees at the time of the Closing to the extent that
ArTara Therapeutics, Inc. has not reimbursed the BBA Purchasers for such amount
at the time of the execution of this Agreement.

 

6.05         Listing. The Company shall use its best efforts to take all steps
necessary to maintain the listing of its Common Stock on a National Exchange.

 

6.06                                    Reservation of Common Stock.  Following
the Company’s receipt of the Required Parent Stockholder Vote, the Company shall
take all action necessary to at all times have authorized, and reserved for the
purpose of issuance from and after the Closing Date, the number of Series 1
Preferred Conversion Shares (without taking into account any limitations on
conversion of the Series 1 Preferred Stock set forth in the Certificate of
Designation).

 

15

--------------------------------------------------------------------------------



 

6.07                                    Participation in Future Financings.

 

(a)                  From the  Effective Date and until the consummation of the
Company’s second Qualified Subsequent Financing (as defined below), each
Purchaser that purchases Series 1 Preferred Stock hereunder (the “Preferred
Stock Purchasers”) shall have the right to participate in  any Subsequent
Financing up to its pro rata amount, calculated as its percentage equity
ownership of the Company’s outstanding equity (without taking into account any
beneficial ownership limitations on conversion or exercise of any Common Stock
Equivalents held by such Preferred Stock Purchaser), on the same terms,
conditions and price provided for in the Subsequent Financing, unless the
Subsequent Financing is an underwritten public offering (an “Underwritten
Subsequent Financing”), in which case the Company shall offer the Preferred
Stock Purchasers the right to participate in such public offering when it is
lawful for the Company to do so, including with respect to any limitations
necessary to preserve the validity of the private placement exemption under the
1933 Act for the offer and sale of the Securities hereunder, but the Preferred
Stock Purchasers shall not be entitled to purchase any particular amount of such
public offering.   For purposes of this Agreement, the term “Subsequent
Financing” shall mean a financing in which the Company or any of the
subsidiaries proposes to issue Common Stock, or Common Stock Equivalents, for
cash consideration, indebtedness or a combination thereof, other than (i) a
rights offering to all holders of Common Stock and Preferred Stock (which may
include extending such rights to holders of Common Stock Equivalents) or (ii) an
Exempt Issuance, and the term “Qualified Subsequent Financing” shall mean a
Subsequent Financing (other than an Underwritten Subsequent Financing)_in which
the Company receives at least $10,000,000 in gross proceeds.

 

(b)                     At least 10 Business Days prior to the closing of the
Subsequent Financing, the Company shall deliver to the Preferred Stock
Purchasers a written notice of its intention to effect a Subsequent Financing
(“Pre-Notice”), which Pre-Notice shall ask each Preferred Stock Purchaser if it
wants to review the details of such financing in order to confirm whether such
Preferred Stock Purchaser wishes to participate in such financing (such
additional notice, a “Subsequent Financing Notice”). Upon the request of a
Preferred Stock Purchaser, and only upon a request by such Preferred Stock
Purchaser, for a Subsequent Financing Notice, the Company shall promptly, but no
later than one Business Day after such request, deliver a Subsequent Financing
Notice to the Preferred Stock Purchaser. The requesting Preferred Stock
Purchaser hereby acknowledges and agrees that the Subsequent Financing Notice
may constitute and may contain material non-public information. The Subsequent
Financing Notice shall describe in reasonable detail the proposed terms of such
Subsequent Financing, the amount of proceeds intended to be raised thereunder
and the person or persons through or with whom such Subsequent Financing is
proposed to be effected and shall include a term sheet or similar document
relating thereto as an attachment.

 

(c)                      If the Preferred Stock Purchaser wishes to participate
in such Subsequent Financing it must provide written notice to the Company by
not later than 5:30 p.m. (New York City time) on the fifth Business Day after
the Preferred Stock Purchaser has received the Subsequent Financing Notice that
the Preferred Stock Purchaser is willing to participate in the Subsequent
Financing, the amount of the Preferred Stock Purchaser’s participation, and
representing and warranting that the Preferred Stock Purchaser has such funds
ready, willing, and available for investment on the terms set forth in the
Subsequent Financing Notice. If the

 

16

--------------------------------------------------------------------------------



 

Company receives no such notice from the Preferred Stock Purchaser as of such
fifth Business Day, the Preferred Stock Purchaser shall be deemed to have
notified the Company that it does not elect to participate and the Company may
effect the Subsequent Financing on the terms and with the persons set forth in
the Subsequent Financing Notice.

 

(d)                     If by 5:30 p.m. (New York City time) on the fifth
Business Day after the Preferred Stock Purchaser has received the Subsequent
Financing Notice, the Company has received written notification by the Preferred
Stock Purchaser of its willingness to participate in the Subsequent Financing
(or to cause its designees to participate), then the Company shall effect the
Subsequent Financing with the Preferred Stock Purchaser (in the amount indicated
in its notification) and, with respect to the remaining portion of such
Subsequent Financing on the terms and with the Persons set forth in the
Subsequent Financing Notice.

 

(e)                      The Company must provide the Preferred Stock Purchaser
with a second Subsequent Financing Notice, and the Preferred Stock Purchaser
will again have the right of participation set forth above in this Section 6.07,
if the Subsequent Financing subject to the initial Subsequent Financing Notice
is amended in any material respect or is not consummated for any reason on the
terms set forth in such Subsequent Financing Notice within 30 Business Days
after the date of the initial Subsequent Financing Notice.

 

(f)                       Notwithstanding anything to the contrary in this
Section 6.07 and unless otherwise agreed to by the Preferred Stock Purchaser,
the Company shall either confirm in writing to the Preferred Stock Purchaser
that the transaction with respect to the Subsequent Financing has been abandoned
or shall publicly disclose its intention to issue the securities in the
Subsequent Financing, in either case in such a manner such that the Preferred
Stock Purchaser will not be in possession of any material, non-public
information, by the 30th Business Day following delivery of the Subsequent
Financing Notice. If by such 30th Business Day, no public disclosure regarding a
transaction with respect to the Subsequent Financing has been made, and no
notice regarding the abandonment of such transaction has been received by the
Preferred Stock Purchaser, such transaction shall be deemed to have been
abandoned and the Preferred Stock Purchaser shall not be deemed to be in
possession of any material, non-public information with respect to the Company
or any of its  subsidiaries.

 

6.08                        Board Rights.

 

(a)                     Effective upon the Closing Date, the BBA Purchasers,
acting together, shall have the right (but not the obligation) to designate
(i) one member of the board of directors of the Company (the “Board”) for so
long as the BBA Purchasers collectively hold at least 2.50% of the Company’s
outstanding Common Stock and at least 50% of the securities purchased (including
shares of Common Stock issued upon conversion or exchange of such securities
purchased) by them pursuant to this Agreement or (ii) two (2) members of the
Board (each such designated Board member being referred to herein as a “BBA
Purchaser Board Designee”) for so long as the BBA Purchasers collectively hold
at least that percentage of the Company’s outstanding Common Stock as is equal
to two (2) divided by the total number of members of the Board (including the
BBA Purchaser Board Designee(s)) (such percentage may be rounded up to two
(2) whole members of the Board in accordance with the Nasdaq Listing

 

17

--------------------------------------------------------------------------------



 

Rules) and at least 50% of the securities purchased (including shares of Common
Stock issued upon conversion or exchange of such securities purchased) by them
pursuant to this Agreement (the “BBA Purchaser Board Designation Right”);
provided, that each such designee must qualify as an “independent” director as
defined under Nasdaq Listing Rule 5605(a)(2), and each such designee shall have
provided the Nominating and Governance Committee of the Board (the “Nominating
Committee”) such information as the Nominating Committee customarily requests
pursuant to its charter then in effect or pursuant to the Company’s bylaws, to
determine that such BBA Purchaser Board Designee meets the independence
requirements under Nasdaq Listing Rule 5605(a)(2), and is not otherwise
disqualified by applicable Nasdaq Stock Market or Commission rules or
regulations from service on the Board.  The Company agrees to take all necessary
corporate and other actions, including increasing the size of the Board, if
necessary, and filling the resulting vacancy by vote of the Board and/or to
request a vote of the stockholders of the Company, to permit each BBA Purchaser
Board Designee to be appointed or elected by the members of the Board and/or
shareholders, as applicable, pursuant to the Company’s Certificate of
Incorporation and Bylaws.

 

(b)                     Effective upon the Closing Date, Boxer shall have the
right (but not the obligation) to designate one member of the Board (the “Boxer
Board Designee”) for so long as Boxer holds at least 2.50% of the Company’s
outstanding Common Stock and at least 50% of the securities purchased (including
shares of Common Stock issued upon conversion or exchange of such securities
purchased) by it pursuant to this Agreement (the “Boxer Board Designation
Right”); provided, that such designee must qualify as an “independent” director
as defined under Nasdaq Listing Rule 5605(a)(2), and such designee shall have
provided the Nominating Committee such information as the Nominating Committee
customarily requests pursuant to its charter then in effect or pursuant to the
Company’s bylaws, to determine that such Boxer Board Designee meets the
independence requirements under Nasdaq Listing Rule 5605(a)(2), and is not
otherwise disqualified by applicable Nasdaq Stock Market or Commission rules or
regulations from service on the Board.  The Company agrees to take all necessary
corporate and other actions, including increasing the size of the Board, if
necessary, and filling the resulting vacancy by vote of the Board and/or to
request a vote of the stockholders of the Company, to permit the Boxer Board
Designee to be appointed or elected by the members of the Board and/or
shareholders, as applicable, pursuant to the Company’s Certificate of
Incorporation and Bylaws.

 

(c)                      In addition, (i) at any time after the Closing Date
when (x) the BBA Purchasers own at least 2.5% of the Company’s outstanding
Common Stock and at least 33% of the securities purchased (including shares of
Common Stock issued upon conversion or exchange of such securities purchased) by
them pursuant to this Agreement, and (y) the BBA Purchasers do not then have two
BBA Purchaser Board Designees serving on the Board, the BBA Purchasers shall
have the right to designate one individual to be present and participate in a
non-voting capacity at all meetings of the Board or any committee thereof,
including any telephonic meetings (such individual, the “BBA Purchaser Board
Observer”) and (ii) at any time after the Closing Date when (x) Boxer owns at
least 2.5% of the Company’s outstanding Common Stock and at least 33% of the
securities purchased (including shares of Common Stock issued upon conversion or
exchange of such securities purchased) by it pursuant to this Agreement, and
(y) Boxer does not then have a Boxer Board Designee serving on the Board, Boxer
shall have the right to designate one individual to be present and participate
in a non-voting capacity at all

 

18

--------------------------------------------------------------------------------



 

meetings of the Board or any committee thereof, including any telephonic
meetings (such individual, the “Boxer Board Observer”). Any materials that are
sent by the Company to the members of the Board in their capacity as such shall
be sent to the BBA Purchaser Board Observer and Boxer Board Observer
simultaneously by means reasonably designed to ensure timely receipt by the BBA
Purchaser Board Observer and Boxer Board Observer, and the Company will give the
BBA Purchaser Board Observer and Boxer Board Observer notice of such meetings,
by the same means as such notices are delivered to the members of the Board and
at the same time as notice is provided or delivered to the Board; provided, that
each of the BBA Purchaser Board Observer and Boxer Board Observer agrees to hold
in confidence and trust, to act in a fiduciary manner with respect to and not to
disclose any information provided to or learned by the BBA Purchaser Board
Observer and/or Boxer Board Observer acting in such capacity, whether in
connection with such individual’s attendance at meetings of the  Board, in
connection with the receipt of materials delivered to the Board or otherwise.
Notwithstanding the provisions of this Section 6.08(c), the Company reserves the
right to exclude the BBA Purchaser Board Observer and/or the Boxer Board
Observer from any meeting of a committee of the Board for any reason whatsoever,
to exclude the BBA Purchaser Board Observer and/or Boxer Board Observer from any
meeting of the Board, or a portion thereof, and to redact portions of any
materials delivered to the BBA Purchaser Board Observer and/or Boxer Board
Observer where and to the extent that the Company reasonably believes that
withholding such information or excluding such individual from attending such
meeting of the Board, or a portion thereof, is reasonably necessary: (i) to
preserve attorney-client, work product or similar privilege between the Company
and its counsel with respect to any matter; (ii) to comply with the terms and
conditions of confidentiality agreements between the Company and any third
parties; or (iii) because the Board has determined that there exists, with
respect to the subject of such deliberation or such information, an actual or
potential conflict of interest between the BBA Purchasers or Boxer, as the case
may be, and the Company. Further, the members of the Board shall be entitled to
hold executive sessions which the BBA Purchaser Board Observer and Boxer Board
Observer may not be invited to attend. The BBA Purchaser Board Observer and the
Boxer Board Observer shall use the same degree of care to protect the Company’s
confidential and proprietary information as the BBA Purchasers or Boxer, as
applicable, use to protect their confidential and proprietary information of
like nature, but in no circumstances with less than reasonable care.

 

(d)                     For purposes of this Section 6.08, ownership shall be
calculated in accordance with applicable guidance published by the Nasdaq Stock
Market and shall exclude any shares underlying Common Stock Equivalents
requiring additional payments to receive the underlying Common Stock upon such
exercise or conversion.

 

6.09                        Negative Covenants.   For so long as at least 50% of
the Series 1 Preferred Stock issued under this Agreement remains outstanding, in
addition to any other vote or approval required under the Bylaws or Certificate
of Incorporation of the Company, the Company shall not, directly or indirectly,
do any of the following without the prior written approval of the BBA
Purchasers:

 

19

--------------------------------------------------------------------------------



 

(a)                     liquidate, dissolve or wind-up the affairs of the
Company, or effect any merger or consolidation or other Fundamental Transaction
(as defined in the Certificate of Designation);

 

(b)                     alter or amend the Company’s Certificate of
Incorporation, the Bylaws, or the Certificate of Designation in a manner that
adversely effects the powers, preferences or rights given to the Series 1
Preferred Stock in the Certificate of Designation and that is disproportionate
to the effect of such alteration or amendment on any other class or series of
the Company’s capital stock;

 

(c)                      materially change the principal business of the
Company, enter into new lines of business, or exit the Company’s current line of
business;

 

(d)                     purchase or redeem or pay any dividend on any capital
stock of the Company other than the repurchase of shares from former employees
or consultants in connection with the cessation of their employment or services
with the Company, at a repurchase price no greater than cost or a repurchase
price approved by the Board;

 

(e)                      sell, assign, license or pledge TAR-002, (a/k/a OK-432
or picibanil), other than licenses granted in the ordinary course of business;
or

 

(f)                       enter into any in-license, asset transfer, merger or
acquisition (or similar corporate strategic relationship) involving assets of
the Company with an aggregate value of more than $2,500,000.

 

provided that if the Company seeks approval from the BBA Purchasers for any of
the foregoing and the BBA Purchasers do not respond to such request within 
seven Business Days or the BBA Purchasers elect not to receive the information
required to consider such requested approvals, the requirement for the BBA
Purchasers’ approval shall be deemed waived by the parties solely with respect
to the applicable approval being sought.

 

SECTION 7.     Conditions of Purchasers’ Obligations.

 

7.01                              Conditions of the Purchasers’ Obligations at
the Closing. The obligations of the Purchasers under Section 2 hereof are
subject to the fulfillment, at or prior to the applicable Closing, of all of the
following conditions, any of which may be waived in whole or in part by the
Purchasers in their absolute discretion.

 

(a)                                 Representations and Warranties. The
representations and warranties of the Company contained in this Agreement shall
be true and correct on and as of the Closing Date with the same effect as though
such representations and warranties had been made on and as of the Closing Date
(except to the extent expressly made as of an earlier date in which case as of
such earlier date).

 

20

--------------------------------------------------------------------------------

 

(b)                                 Performance. The Company shall have
performed and complied with all covenants, agreements, obligations and
conditions contained in this Agreement that are required to be performed or
complied with by it on or prior to the Closing Date.

 

(c)                                  Opinion of Company Counsel. The Company
shall have delivered to the Purchasers the opinion of Morgan, Lewis & Bockius
LLP, dated as of the Closing Date in form and substance reasonably satisfactory
to the Purchasers.

 

(d)                                 Compliance Certificate. The Chief Executive
Officer of the Company shall have delivered to the Purchasers at the Closing
Date a certificate certifying that the conditions specified in Sections
7.01(a) and 7.01(b) of this Agreement have been fulfilled.

 

(e)                                  Secretary’s Certificate. The Secretary of
the Company shall have delivered to the Purchasers at the Closing Date a
certificate certifying (i) the Certificate of Incorporation, as amended,
including the Certificate of Designation, of the Company; (ii) the Bylaws of the
Company; and (iii) resolutions of the Board of Directors (or an authorized
committee thereof) approving this Agreement and the transactions contemplated by
this Agreement.

 

(f)                       Listing Requirements. The Company’s Common Stock
(i) shall be listed on a National Exchange and (ii) shall not have been
suspended, as of the Closing Date, by the Commission or the National Exchange
from trading thereon nor shall suspension by the Commission or the National
Exchange have been threatened, as of the Closing Date, either (A) in writing by
the Commission or the National Exchange or (B) by falling below the minimum
listing maintenance requirements of the National Exchange, unless, in the case
of any such threatened suspension by the Commission or the National Exchange,
the consummation  of the Merger and the transactions contemplated under the
Merger Agreement and this Agreement would reasonably be expected to cause the
Company to comply with the minimum listing maintenance requirements of the
National Exchange and thereby address any such written suspension threat by the
Commission or the National Exchange.

 

(g)                      Qualification under State Securities Laws. All
registrations, qualifications, permits and approvals, if any, required under
applicable state securities laws shall have been obtained for the lawful
execution, delivery and performance of this Agreement.

 

(h)                     Closing of  Merger. The Merger (as defined in the Merger
Agreement) shall have become effective.

 

(i)                         Minimum Investment.   The Purchasers shall purchase
at least $40,000,000.00 in Securities at the Closing; provided, however, that if
any Purchaser’s failure, inability or unwillingness to purchase at the Closing
the Securities that such Purchaser has agreed pursuant to this Agreement to
purchase at the Closing is the reason that this condition is not satisfied at
the Closing, such Purchaser may not rely on this condition to excuse such
failure, inability or unwillingness.

 

21

--------------------------------------------------------------------------------



 

(j)                        Registration Rights Agreement. The Company shall have
delivered the Registration Rights Agreement in the form attached hereto as
Exhibit C (the “Registration Rights Agreement”), executed by the parties
thereto, to the Purchasers.

 

(k)                     Lock-Up Agreements.  The officers and directors of the
Company who are continuing in such roles following the Closing Date shall have
executed a Parent Lock-Up Agreement (defined in the Merger Agreement).

 

(l)                         Board Composition; CEO Appointment.  As of the
Closing, (i) the Board shall be comprised of no less than five (5) members and
no more than seven (7) members, (ii) a majority of the members of the Board
shall be “independent” within the meaning of the Nasdaq Stock Market rules, and
(iii) Jesse Shefferman shall be appointed as the Chief Executive Officer of the
Company.

 

7.02         Conditions of the Company’s Obligations. The obligations of the
Company under Section 2 hereof are subject to the fulfillment, at or prior to
the applicable Closing, of all of the following conditions, any of which may be
waived in whole or in part by the Company in its absolute discretion.

 

(a)                     Representations and Warranties. The representations and
warranties of the Purchasers contained in this Agreement shall be true and
correct on and as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of the Closing Date
(except to the extent expressly made as of an earlier date in which case as of
such earlier date).

 

(b)                     Performance. Each Purchaser shall have performed and
complied with all covenants, agreements, obligations and conditions contained in
this Agreement that are required to be performed or complied with by it on or
prior to the Closing Date.

 

(c)                                  Qualification under State Securities Laws.
All registrations, qualifications, permits and approvals, if any, required under
applicable state securities laws shall have been obtained for the lawful
execution, delivery and performance of this Agreement.

 

(d)                  Closing of Merger.         The Merger shall have become
effective.

 

(e)                   Minimum Investment.   The Purchasers shall purchase at
least $40,000,000.00 in Securities at the Closing

 

SECTION 8.                                  Registration Rights.  If at any time
after 180 days following the Closing Date, the BBA Purchasers or Boxer
determine, based on the totality of the circumstances, that they may be deemed
to be “affiliates” of the Company within the meaning of Rule 144 of the 1933
Act, whether through the exercise of their respective board designation rights
as provided in Section 6.08 or otherwise, the Company shall enter into the
registration rights agreement with the BBA Purchasers or Boxer (as applicable)
in the form attached hereto as Exhibit B (the “BBA Registration Rights
Agreement”).

 

22

--------------------------------------------------------------------------------



 

SECTION 9.     Transfer Restrictions; Restrictive Legend.

 

9.01         Transfer Restrictions. The Purchasers understand that the Company
may, as a condition to the transfer of any of the Securities or the Series 1
Preferred Conversion Shares, require that the request for transfer be
accompanied by a certificate and/or an opinion of counsel reasonably
satisfactory to the Company, to the effect that the proposed transfer does not
result in a violation of the 1933 Act, unless such transfer is covered by an
effective registration statement or by Rule 144 or Rule 144A under the 1933 Act.
It is understood that the certificates evidencing the Securities and Series 1
Preferred Conversion Shares may bear substantially the following legend:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN
EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT OR APPLICABLE STATE
SECURITIES LAWS OR A CERTIFICATE AND/OR AN OPINION OF COUNSEL SATISFACTORY TO
THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

SECTION 10.         Registration, Transfer and Substitution of Certificates for
Securities.

 

10.01       Stock Register; Ownership of Securities. The Company will keep at
its principal office, or will cause its transfer agent to keep, a register in
which the Company will provide for the registration of transfers of the
Securities. The Company may treat the person in whose name any of the Securities
are registered on such register as the owner thereof and the Company shall not
be affected by any notice to the contrary. All references in this Agreement to a
“holder” of any Securities shall mean the person in whose name such Securities
are at the time registered on such register.

 

10.02       Replacement of Certificates. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of any
certificate representing any of the Securities, and, in the case of any such
loss, theft or destruction, upon delivery of an indemnity agreement and surety
bond reasonably satisfactory to the Company or, in the case of any such
mutilation, upon surrender of such certificate for cancellation at the office of
the Company maintained pursuant to Section 10.01 hereof, the Company at its
expense will execute and deliver, in lieu thereof, a new certificate
representing such Securities, of like tenor.

 

SECTION 11.     Definitions.    Unless the context otherwise requires, the terms
defined in this Section 11 shall have the meanings specified for all purposes of
this Agreement. All accounting terms used in this Agreement, whether or not
defined in this Section 11, shall be construed in accordance with GAAP and such
accounting terms shall be determined on a consolidated basis for the Company and
each of its subsidiaries.

 

“1933 Act Regulations” means the rules and regulations promulgated under the
1933 Act.

 

23

--------------------------------------------------------------------------------



 

“1934 Act” means the Securities Exchange Act of 1934, as amended.

 

“1934 Act Regulations” means the rules and regulations promulgated under the
1934 Act.

 

“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the 1934 Act.

 

“BBA Purchasers” means the investment partnerships advised by Baker Bros.
Advisors LP set forth on the Schedule of Purchasers.

 

“Boxer” means Boxer Capital, LLC and MVA Investors, LLC.

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in the City of New York are authorized or required by law to
remain closed.

 

“Common Stock Equivalents” means any securities of the Company or the
subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Common Stock Purchase Price” means the price per share of Common Stock that is
equal to (x) Aggregate Valuation (as defined in the Merger Agreement), divided
by (y) the Post-Closing Parent Shares (as defined in the Merger Agreement),
rounded to six decimal points.

 

“Environmental Law” means any federal, state, local or foreign Law relating to
pollution or protection of human health or the environment (including ambient
air, surface water, ground water, land surface or subsurface strata), including
any law or regulation relating to emissions, discharges, releases or threatened
releases of Hazardous Materials, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Materials.

 

“Exempt Issuance” means the issuance of (a) shares of Common Stock and options
to officers, directors, employees or service providers of the Company, prior to
and after the Closing Date, (b) securities issuable pursuant to this Agreement
or upon conversion or exercise of such securities, (c) securities issued
pursuant to the Merger Agreement or upon conversion or exercise of such
securities, (d) other securities exercisable or exchangeable for or convertible
into shares of Common Stock issued and outstanding on the date of this
Agreement, provided that such securities and any term thereof have not been
amended since the date of this Agreement to increase the number of such
securities or to decrease the issue price, exercise price, exchange price or
conversion price of such securities, (e) securities issued to banks, equipment
lessors or other financial institutions, or to real property lessors, pursuant
to a debt financing, equipment leasing or real property leasing transaction,
and/or (f) securities issued in connection with sponsored research,
collaboration, technology license, development, OEM, marketing or other similar
agreements or strategic partnerships.

 

24

--------------------------------------------------------------------------------



 

“Governmental Authorization” means any: (a) permit, license, certificate,
certification, franchise, permission, approval, exemption, variance, exception,
order, clearance, registration, qualification or authorization issued, granted,
given or otherwise made available by or under the authority of any Governmental
Entity or pursuant to any law; or (b) right under any contract with any
Governmental Entity.

 

“Hazardous Materials” means any pollutant, chemical, substance and any toxic,
infectious, carcinogenic, reactive, corrosive, ignitable or flammable chemical,
or chemical compound, or hazardous substance, material or waste, whether solid,
liquid or gas, that is subject to regulation, control or remediation under any
Environmental Law, including without limitation, crude oil or any fraction
thereof, and petroleum products or by-products.

 

“Person” means any individual, entity or Governmental Entity.

 

“Preferred Stock” means the Company’s preferred stock, par value $0.001 per
share.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the 1933
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission having substantially the same
effect as such Rule.

 

“Series 1 Preferred Conversion Shares” means the shares of Common Stock issuable
upon conversion of the Series 1 Preferred Stock.

 

“Series 1 Preferred Stock Purchase Price” means the price per share of Series 1
Preferred Stock as is equal to one thousand (1,000) times the Common Stock
Purchase Price.

 

SECTION 12.    Miscellaneous.

 

12.01                 Waivers and Amendments. Upon the approval of the Company
and the written consent of the Purchasers, the obligations of the Company and
the rights of the Purchasers under this Agreement may be waived (either
generally or in a particular instance, either retroactively or prospectively and
either for a specified period of time or indefinitely).   Neither this
Agreement, nor any provision hereof, may be changed, waived, discharged or
terminated orally or by course of dealing, but only by an instrument in writing
executed by the Company and the Purchasers holding, or having the right to
purchase at the Closing, a majority of the Securities purchased or to be
purchased hereunder (calculated on an as-converted to Common Stock basis);
provided that (i) prior to the Closing Date, the Schedule of Purchasers shall
only be amended by the Company in accordance with Section 3 and as necessary to
insert share numbers once the Common Stock Purchase Price and Series 1 Preferred
Stock Purchaser Price are finally determined pursuant to the Merger Agreement;
(ii) any change, waiver, discharge or termination of Section 6.04,
Section 6.08(a), Section 6.08(c) (with respect to the BBA Purchasers’ rights
therein), Section 6.09, Section 8 and this clause (ii) of Section 12.01 shall
require the consent of the BBA Purchasers; and (iii) any change, waiver,
discharge or termination of 6.08(b), Section 6.08(c) (with respect to Boxer’s
rights therein), Section 8 (with respect to Boxer’s rights therein) and this
clause (iii) of Section 12.01 shall require the consent of Boxer.
Notwithstanding the foregoing, Section 6.09 may be amended or waived with the
consent

 

25

--------------------------------------------------------------------------------



 

of the Company and the BBA Purchasers any time after the date on which the
Company has completed one or more Subsequent Financings resulting in aggregate
gross proceeds to the Company of at least $50,000,000.

 

12.02                 Notices. All notices, requests, consents, and other
communications under this Agreement shall be in writing and shall be deemed
delivered: (a) when delivered, if delivered personally, (b) four Business Days
after being sent by registered or certified mail, return receipt requested,
postage prepaid, (c) one Business Day after being sent via a reputable
nationwide overnight courier service guaranteeing next Business Day delivery, or
(d) when receipt is acknowledged, in the case of email, in each case to the
intended recipient as set forth below, with respect to the Company, and to the
addresses set forth on the Schedule of Purchasers with respect to the
Purchasers.

 

If to the Company (on or prior to the Closing Date):

 

Proteon Therapeutics, Inc.

200 West Street

Waltham, Massachusetts 02451

Attention: Chief Executive Officer

Email: ceo@proteontx.com

 

with a copy (which shall not constitute notice) to:

 

Morgan, Lewis & Bockius LLP

One Federal Street

Boston, Massachusetts 02210

Attention: Julio E. Vega

Email: julio.vega@morganlewis.com

 

If to the Company (following the Closing Date):

ArTara Therapeutics

1 Little W 12th Street

New York, NY 10014

Attention: Jesse Shefferman

Email: jesse.shefferman@artaratx.com

 

with a copy (which shall not constitute notice) to:

 

Cooley LLP

4401 Eastgate Mall

San Diego, CA 92121

Attn: Karen E. Deschaine, Esq.

Email: KDeschaine@cooley.com

 

or at such other address as the Company or each Purchaser may specify by written
notice to the other parties hereto in accordance with this Section 12.02.

 

26

--------------------------------------------------------------------------------



 

12.03                 Cumulative Remedies. None of the rights, powers or
remedies conferred upon the Purchasers on the one hand or the Company on the
other hand shall be mutually exclusive, and each such right, power or remedy
shall be cumulative and in addition to every other right, power or remedy,
whether conferred by this Agreement or now or hereafter available at law, in
equity, by statute or otherwise.

 

12.04                 Successors and Assigns. All the terms and provisions of
this Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective parties hereto, the successors and permitted
assigns of each Purchaser and the successors of the Company, whether so
expressed or not. None of the parties hereto may assign its rights or
obligations hereof without the prior written consent of the Company, except that
a Purchaser may, without the prior consent of the Company, assign its rights to
purchase the Securities hereunder to any of its Affiliates (provided each such
Affiliate agrees to be bound by the terms of this Agreement and makes the same
representations and warranties set forth in Section 4 hereof). This Agreement
shall not inure to the benefit of or be enforceable by any other person.

 

12.05                 Headings. The headings of the Sections and paragraphs of
this Agreement have been inserted for convenience of reference only and do not
constitute a part of this Agreement.

 

12.06                 Governing Law; Jurisdiction. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without regard to its conflict of law principles. Any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby may be
brought in any federal or state court located in the City of New York and State
of New York, and each of the parties hereby consents to the jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
law, any objection which it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court or that any such suit,
action or proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court.

 

12.07                 Survival. The representations and warranties of the
Company and the Purchasers contained in Sections 4 and 5, and the agreements and
covenants set forth in Sections 6, 8 and 12 shall survive the Closing in
accordance with their respective terms. Each Purchaser shall be responsible only
for its own representations, warranties, agreements and covenants hereunder.

 

12.08                 Counterparts; Effectiveness. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, with the same effect as if all parties had signed the
same document. All such counterparts (including counterparts delivered by
facsimile or other electronic format) shall be deemed an original, shall be
construed together and shall constitute one and the same instrument. This
Agreement shall

 

27

--------------------------------------------------------------------------------



 

become effective when each party hereto shall have received counterparts hereof
signed by all of the other parties hereto.

 

12.09                 Entire Agreement. This Agreement contains the entire
agreement among the parties hereto with respect to the subject matter hereof
and, except as set forth below, this agreement supersedes and replaces all other
prior agreements, written or oral, among the parties hereto with respect to the
subject matter hereof. Notwithstanding the foregoing or anything to the contrary
in this Agreement, this Agreement shall not supersede any confidentiality or
other non-disclosure agreements that may be in place between the Company and any
Purchaser.

 

12.10                 Severability. If any provision of this Agreement shall be
found by any court of competent jurisdiction to be invalid or unenforceable, the
parties hereby waive such provision to the extent that it is found to be invalid
or unenforceable. Such provision shall, to the maximum extent allowable by law,
be modified by such court so that it becomes enforceable, and, as modified,
shall be enforced as any other provision hereof, all the other provisions hereof
continuing in full force and effect.

 

12.11                 Independent Nature of Purchasers’ Obligations and Rights.
The obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement. Nothing contained herein, and no action taken by
any Purchaser pursuant hereto or thereto, shall be deemed to constitute the
Purchasers as, and the Company acknowledges that the Purchasers do not so
constitute, a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group, and the Company will not assert any such claim with
respect to such obligations or the transactions contemplated by this Agreement
and the Company acknowledges that the Purchasers are not acting in concert or as
a group with respect to such obligations or the transactions contemplated by
this Agreement. The Company acknowledges and each Purchaser confirms that it has
independently participated in the negotiation of the transaction contemplated
hereby with the advice of its own counsel and advisors. Each Purchaser shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.

 

12.12                 Termination. In the event that the Merger Agreement is
terminated in accordance with its terms at any time prior to the consummation of
the Closing, the Company shall have the right to terminate this Agreement by
giving written notice of termination to the Purchasers, and the Purchasers shall
have the right to terminate this Agreement by giving written notice of
termination to the Company.  In the event of the termination of this Agreement
as provided in the foregoing provisions of this Section 12.12, this Agreement
shall be of no further force or effect; provided, however, that (a) this
Section 12.12 and the other provisions of Section 12 of this Agreement shall
survive the termination of this Agreement and shall remain in full force and
effect, and (b) the termination of this Agreement shall not relieve any party to
this Agreement of any liability for common law fraud or for any Willful Breach
of any representation, warranty, covenant, obligation or other provision
contained in this Agreement.

 

28

--------------------------------------------------------------------------------



 

“Willful Breach” means a deliberate act or deliberate failure to act, taken with
the actual knowledge that such act or failure to act would result in or
constitute a material breach of this Agreement.

 

[Signature page follows]

 

29

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed as of the Effective Date.

 

 

 

PROTEON THERAPEUTICS, INC.

 

 

 

By:

/s/ Timothy P. Noyes

 

Name:

Timothy P. Noyes

 

Title:

President and CEO

 

[Signature page to Subscription Agreement]

 

30

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed as of the Effective Date.

 

 

667, L.P.

 

 

 

By: BAKER BROS. ADVISORS LP,

 

management company and investment adviser to 667, L.P., pursuant to authority
granted to it by Baker Biotech Capital, L.P., general partner to 667, L.P., and
not as the general partner

 

 

 

By:

/s/ Scott L. Lessing

 

Name:

Scott L. Lessing

 

Title:

President

 

 

 

BAKER BROTHERS LIFE SCIENCES, L.P.

 

 

 

By: BAKER BROS. ADVISORS LP,

 

management company and investment adviser to BAKER BROTHERS LIFE SCIENCES, L.P.,
pursuant to authority granted to it by Baker Brothers Life Sciences Capital,
L.P., general partner to BAKER BROTHERS LIFE SCIENCES, L.P., and not as the
general partner

 

 

 

By:

/s/ Scott L. Lessing

 

Name:

Scott L. Lessing

 

Title:

President

 

[Signature page to Subscription Agreement]

 

31

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed as of the Effective Date.

 

 

BOXER CAPITAL, LLC

 

 

 

By:

/s/ Aaron Davis

 

Name: Aaron Davis

 

Title: Chief Executive Officer

 

 

 

MVA INVESTORS, LLC

 

 

 

By:

/s/ Aaron Davis

 

Name: Aaron Davis

 

Title: Chief Executive Officer

 

[Signature page to Subscription Agreement]

 

32

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed as of the Effective Date.

 

 

OPALEYE LP

 

 

 

By:

/s/ James Silverman

 

Name:

James Silverman

 

Title:

Founder / General Partner

 

[Signature page to Subscription Agreement]

 

33

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed as of the Effective Date.

 

 

DRW VENTURE CAPITAL, LLC

 

 

 

By:

/s/ David B. Nelson

 

Name: David B. Nelson

 

Title: Vice President

 

[Signature page to Subscription Agreement]

 

34

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed as of the Effective Date.

 

 

IKARIAN CAPITAL

 

 

 

By:

/s/ Chart Westcott

 

Name: Chart Westcott

 

Title: COO

 

[Signature page to Subscription Agreement]

 

35

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed as of the Effective Date.

 

 

JAMES F. REDDOCH

 

 

 

By:

/s/ James F. Reddoch

 

[Signature page to Subscription Agreement]

 

36

--------------------------------------------------------------------------------

 

Schedule I

 

SCHEDULE OF PURCHASERS

 

CLOSING:

 

37

--------------------------------------------------------------------------------

 

Exhibit A

 

CERTIFICATE OF DESIGNATION

 

PROTEON THERAPEUTICS, INC.

 

CERTIFICATE OF DESIGNATION OF PREFERENCES,
RIGHTS AND LIMITATIONS
OF
SERIES 1 CONVERTIBLE NON-VOTING PREFERRED STOCK

 

PURSUANT TO SECTION 151(G) OF THE
DELAWARE GENERAL CORPORATION LAW

 

PROTEON THERAPEUTICS, INC., a Delaware corporation (the “Corporation”), in
accordance with the provisions of Section 103 of the Delaware General
Corporation Law (the “DGCL”), does hereby certify that, in accordance with
Section 151 of the DGCL, the following resolution was duly adopted by the Board
of Directors of the Corporation as of [date], 2019:

 

RESOLVED, that the Board of Directors of the Corporation, pursuant to authority
expressly vested in it by the provisions of the Certificate of Incorporation of
the Corporation, hereby authorizes the issuance of a series of Preferred Stock
designated as the Series 1 Convertible Non-Voting Preferred Stock, par value
$0.001 per share, of the Corporation, with a stated value of $[1000 x conversion
price] per share, and hereby fixes the designation, number of shares, powers,
preferences, rights, qualifications, limitations and restrictions thereof (in
addition to any provisions set forth in the Certificate of Incorporation of the
Corporation which are applicable to the Preferred Stock of all classes and
series) as follows:

 

SERIES 1 CONVERTIBLE NON-VOTING PREFERRED STOCK

 

Section 1.                                           Definitions. For the
purposes hereof, the following terms shall have the following meanings:

 

“Affiliate” means any Person (as hereinafter defined) that, directly or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 144 under the Securities Act (“Rule 144”). With respect to
a Holder, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as such Holder will be deemed
to be an Affiliate of such Holder. As used in this definition of “Affiliate,”
the term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities or partnership or other ownership
interest, by contract, or otherwise.

 

“Attribution Parties” means, with respect to any Holder, collectively, any of
such Holder’s Affiliates, any Persons acting as a “group” together with such
Holder with respect to the Common Stock for purposes of Section 13(d) of the
Exchange Act, and any other Persons whose beneficial ownership of the Common
Stock would be aggregated with such Holder’s for purposes of Section 13(d) of
the Exchange Act.

 

The “Beneficial Ownership Limitation” shall be 9.99%; provided that, by written
notice to the Corporation, the Holder may from time to time increase or decrease
the Beneficial Ownership Limitation to any other percentage not in excess of
19.99% specified in such notice; provided that (i) any increase from a limit set
pursuant to this sentence or pursuant to a previous notice will not be effective
until the sixty-first (61st) day after such notice (or subsequent notice) is
delivered to the Corporation, and (ii) any such increase or decrease will apply
only to the Holder and not to any other Holder of Series 1 Preferred Stock.

 

“Board of Directors” means the Board of Directors of the Corporation.

 

“Business Day” means any day except Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

1

--------------------------------------------------------------------------------



 

“Buy-In Shares” shall have the meaning set forth in Section 7(f)(i).

 

“Bylaws” means the Amended and Restated Bylaws of the Corporation, as they may
be amended, restated modified or supplemented and in effect from time to time.

 

“Certificate” means this Certificate of Designation of Preferences, Rights and
Limitations of Series 1 Convertible Non-Voting Preferred Stock.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the Corporation’s common stock, par value $0.001 per share,
and stock of any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Conversion Date” shall have the meaning set forth in Section 7(a).

 

“Conversion Notice” shall have the meaning set forth in Section 7(d)(i).

 

“Conversion Price” shall mean, on a per share basis, as of any Conversion Date
or other date of determination, $[common stock purchase price], subject to
adjustment as provided herein.

 

“Conversion Rate” shall have the meaning set forth in Section 7(c).

 

“Conversion Shares” shall have the meaning set forth in Section 7(b).

 

“Converting Holder” shall have the meaning set forth in Section 7(d)(i).

 

“Corporation” shall have the meaning set forth in the preamble.

 

“DGCL” shall have the meaning set forth in the preamble.

 

“Distribution” shall have the meaning set forth in Section 3.

 

“DTC” shall have the meaning set forth in Section 7(d)(ii).

 

“DWAC” shall have the meaning set forth in Section 7(d)(ii).

 

“Effective Date” means [date].

 

“Excess Shares” shall have the meaning set forth in Section 7(g).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Fundamental Transaction” shall have the meaning set forth in Section 8(b)(i).

 

“Holder” shall mean each holder of record of shares of Series 1 Preferred Stock.

 

“Junior Securities” shall have the meaning set forth in Section 6(a).

 

“National Exchange” means each of the following, together with any successor
thereto: the NYSE American, The New York Stock Exchange, the NASDAQ Global
Market, the NASDAQ Global Select Market and the NASDAQ Capital Market.

 

“Parity Securities” shall have the meaning set forth in Section 6(a).

 

2

--------------------------------------------------------------------------------

 

“Person” shall mean an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization or a
government or any department or agency thereof or any other legal entity.

 

“Principal Market” means the NASDAQ Global Market; however, if the Common Stock
becomes listed on another National Exchange after the Effective Date, then, from
and after such date, the “Principal Market” shall mean such National Exchange.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of September 23, 2019, by and among the Corporation and the investors party
thereto, as the same may be amended, restated, modified or supplemented and in
effect from time to time.

 

“Registration Statement Effective Date” shall have the meaning set forth in
Section 7(d)(iv).

 

“Requisite Holders” means, as of any date, the Holders of at least 66.6% of the
then-outstanding shares of Series 1 Preferred Stock.

 

“Securities” means, collectively, the shares of Series 1 Preferred Stock and the
Conversion Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Securities Purchase Agreement” means that certain Subscription Agreement, dated
as of September 23, 2019, between the Corporation and the investors party
thereto.

 

“Senior Securities” shall have the meaning set forth in Section 6(a).

 

“Series 1 Liquidation Preference” means, with respect to each share of Series 1
Preferred Stock, an amount equal to $10.00.

 

“Series 1 Preferred Director” has the meaning set forth in Section 4(b).

 

“Series 1 Preferred Stock” has the meaning set forth in Section 2(a).

 

“Series 1 Preferred Stock Register” has the meaning set forth in Section 2(b).

 

“Share Delivery Date” shall have the meaning set forth in Section 7(d)(ii).

 

“Stated Value” shall mean $[1000x conversion price].

 

“Stock Event” means any stock split, stock combination, reclassification, stock
dividend, recapitalization or other similar transaction of such character that
shares of Common Stock shall be changed into or become exchangeable for a larger
or small number of shares.

 

“Taxes” means all taxes, charges, fees, levies or other like assessments,
including United States federal, state, local, foreign and other net income,
gross income, gross receipts, social security, estimated, sales, use, ad
valorem, franchise, profits, net worth, alternative or add-on minimum, capital
gains, license, withholding, payroll, employment, unemployment, social security,
excise, property, transfer taxes and any and all other taxes, assessments, fees
or other governmental charges, whether computed on a separate, consolidated,
unitary, combined or any other basis together with any interest and any
penalties, additions to tax, estimated taxes or additional amounts with respect
thereto, and including any liability for taxes as a result of being a member of
a consolidated, combined, unitary or affiliated group or any other obligation to
indemnify or otherwise succeed to the tax liability of any other Person.

 

3

--------------------------------------------------------------------------------



 

“Trading Day” means any day on which the Common Stock is traded on the Principal
Market; provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade, or actually trades, on the Principal Market
for less than 4.5 hours.

 

“Transfer Agent” shall have the meaning set forth in Section 7(d)(ii).

 

“Volume Weighted Average Price” means, for any security as of any date, the U.S.
dollar volume-weighted average price for such security on its Principal Market
during the period beginning at 9:30 a.m., New York City time (or such other time
as the Principal Market publicly announces is the official open of trading), and
ending at 4:00 p.m., New York City time (or such other time as the Principal
Market publicly announces is the official close of trading), as reported by
Bloomberg Markets (or any successor thereto) “Bloomberg”) through its “Volume at
Price” functions, or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30 a.m., New York City time (or such other time as such over-the-counter
market publicly announces is the official open of trading), and ending at
4:00 p.m., New York City time (or such other time as such over-the-counter
market publicly announces is the official close of trading), as reported by
Bloomberg, or, if no dollar volume-weighted average price is reported for such
security by Bloomberg for such hours, the average of the highest closing bid
price and the lowest closing ask price of any of the market makers for such
security as reported by OTC Markets Group, Inc. (or any successor thereto). If
the Volume Weighted Average Price cannot be calculated for such security on such
date on any of the foregoing bases, the Volume Weighted Average Price of such
security on such date shall be the fair market value as mutually determined by
the Corporation and the Holders of a majority of the outstanding shares of
Series 1 Preferred Stock as to which the determination is being made. If the
Principal Market is located in a country other than the United States, the
Volume Weighted Average Price shall be calculated in U.S. dollars using the spot
rate for the purchase of the applicable foreign currency at the close of
business on the immediately preceding Business Day in New York, New York
published in the Wall Street Journal. All such determinations shall be
appropriately adjusted for any Stock Event during any period during which the
Volume Weighted Average Price is being determined. Volume Weighted Average Price
will be determined without regard to after-hours trading or any other trading
outside of the regular trading hours.

 

“Unrestricted Conditions” shall have the meaning set forth in Section 7(d)(iv).

 

Section 2.                                           Designation, Amount and Par
Value; Assignment.

 

(a)                                 The series of preferred stock designated by
this Certificate shall be designated as the Corporation’s Series 1 Convertible
Non-Voting Preferred Stock (the “Series 1 Preferred Stock”), and the number of
shares so designated shall be [      ] (which shall not be subject to increase
without the written consent of the Requisite Holders ) and shall be designated
from the 10,000,000 shares of Preferred Stock authorized to be issued by the
Certificate of Incorporation. Each share of Series 1 Preferred Stock shall have
a par value of $0.001 per share.

 

(b)                                 The Corporation shall register, or cause to
be registered, shares of the Series 1 Preferred Stock, upon records to be
maintained by the Corporation (or the Corporation’s designated transfer agent
for the Series 1 Preferred Stock) for that purpose (the “Series 1 Preferred
Stock Register”), in the respective names of the Holders thereof from time to
time. The Corporation may deem and treat the registered Holder of shares of
Series 1 Preferred Stock as the absolute owner thereof for the purpose of any
conversion thereof and for all other purposes. The Corporation shall register,
or cause to be registered, the transfer of any shares of Series 1 Preferred
Stock in the Series 1 Preferred Stock Register, upon surrender of the
certificates evidencing such shares to be transferred, duly endorsed by the
Holder thereof (or accompanied by stock powers or other instruments of transfer
duly completed and executed by the Holder thereof), to the Corporation at its
address specified herein. Upon any such registration or transfer, a new
certificate evidencing the shares of Series 1 Preferred Stock so transferred
shall be issued to the transferee or transferees and a new certificate
evidencing the remaining portion of the shares not so transferred, if any, shall
be issued to the transferring Holder, in each case, within three Business Days.
The shares of Series 1 Preferred Stock and the rights evidenced hereby and
thereby shall inure to the benefit of and be binding upon the successors

 

4

--------------------------------------------------------------------------------



 

and assigns of the Holder. The provisions of this Certificate are intended to be
for the benefit of all Holders from time to time and shall be enforceable by any
such Holder.

 

(c)                                  Neither the shares of Series 1 Preferred
Stock nor the Conversion Shares may be pledged, transferred, sold or assigned
except pursuant to an effective registration statement or an exemption to the
registration requirements of the Securities Act and applicable state laws,
including Section 4(a)(7) of the Securities Act, Rule 144 or a so-called
“4[(a)](1) and a half” transaction. For avoidance of doubt, in the event a
holder notifies the Corporation that such sale or transfer is pursuant to an
exemption to the registration requirements of the Securities Act other than
pursuant to Rule 144, the parties agree that a legal opinion from outside
counsel for such holder delivered to counsel for the Corporation substantially
in the form attached hereto as Exhibit A shall be the only requirement that such
holder needs to satisfy to establish the availability of such an exemption from
registration under the Securities Act to effectuate such transaction.
Additionally, notwithstanding anything to the contrary contained herein, no
shares of Series 1 Preferred Stock may be sold, transferred or assigned if a
Conversion Notice has been delivered to the Corporation with respect to such
shares and such Conversion Notice has not been voided or withdrawn by the
applicable Holder.

 

Section 3.                                           Dividends. If the
Corporation shall declare or make any dividend or other distribution of assets
(or rights to acquire assets) to holders of Common Stock by way of return of
capital or otherwise (including any dividend or other distribution of cash,
stock or other securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement or other similar transaction) (a
“Distribution”) at any time after the Effective Date, then, in each such case,
each Holder of Series 1 Preferred Stock on the applicable record date with
respect to such Distribution (or, if there is no record date for such
Distribution, each Holder of Series 1 Preferred Stock immediately prior to the
effective date of such Distribution) shall be entitled to receive such
Distribution, and the Corporation shall make such Distribution to such Holder,
exactly as if such Holder had converted such Holder’s shares of Series 1
Preferred Stock in full (and, as a result, had held all of the Conversion Shares
that such Holder would have received upon such conversion, without regard to any
limitations or restrictions on conversion) immediately prior to the record date
for such Distribution, or if there is no record date therefor, immediately prior
to the effective date of such Distribution (but without the Holder’s actually
having to so convert such Holder’s shares of Series 1 Preferred Stock). For the
avoidance of doubt, payments under the preceding sentence shall be made
concurrently with the Distribution to the holders of Common Stock.

 

Section 4.                                           Voting
Rights.                    Except as otherwise provided herein (including with
respect to the matters set forth in Section 5 hereof) or as otherwise required
by the DGCL, the Series 1 Preferred Stock shall have no voting rights. The
Corporation shall not, however, as long as any shares of Series 1 Preferred
Stock are outstanding, either directly or indirectly (whether by amendment,
corporate action, by contract, by merger or otherwise), without the written
consent of the Requisite Holders, and any such act or transaction entered into
without such consent shall be null and void ab initio, and of no force or
effect: (i) increase the number of authorized shares of Series 1 Preferred
Stock, (ii) consummate or consent to any Fundamental Transaction if such
Fundamental Transaction will not be effected in compliance with Section 8(b); or
(iii) enter into any agreement with respect to any of the foregoing.

 

Section 5.                                           Amendments to this
Certificate.  Any amendment to this Certificate that alters or changes the
powers, preferences, rights or other terms of the Series 1 Preferred Stock shall
require the approval of the Requisite Holders. In accordance with Article Four,
Section 2(b) of the Certificate of Incorporation of the Corporation, except as
otherwise required by law, holders of Common Stock, as such, shall not be
entitled to vote on any amendment to this Certificate.

 

Section 6.                                           Rank; Liquidation.

 

(a)                                 The Series 1 Preferred Stock shall rank
(i) senior to all of the Common Stock; (ii) senior to any class or series of
capital stock of the Corporation hereafter created specifically ranking by its
terms junior to any Series 1 Preferred Stock (“Junior Securities”); (iii) on
parity with any class or series of capital stock of the Corporation created
specifically ranking by its terms on parity with the Series 1 Preferred Stock
(“Parity Securities”); and (iv) junior to any class or series of capital stock
of the Corporation hereafter created specifically ranking by its terms senior to
any Series 1 Preferred Stock (“Senior Securities”), in each

 

5

--------------------------------------------------------------------------------



 

case, as to distributions of assets upon liquidation, dissolution or winding up
of the Corporation, whether voluntarily or involuntarily.

 

(b)                                 Subject to any superior liquidation rights
of the holders of any Senior Securities of the Corporation, upon the
liquidation, dissolution or winding up of the Corporation (other than in
connection with a Fundamental Transaction), whether voluntary or involuntary,
each Holder shall be entitled to receive for each share of Series 1 Preferred
Stock, in preference to any distributions of any of the assets or surplus funds
of the Corporation to the holders of the Common Stock and Junior Securities and
pari passu with any distribution to the holders of Parity Securities, an amount
equal to the Series 1 Liquidation Preference, plus an amount equal to any
dividends declared but unpaid thereon, before any payments shall be made or any
assets distributed to holders of any class of Common Stock or Junior
Securities.  After such payment shall have been made in full to the holders of
the Series 1 Preferred Stock and Parity Securities, or funds necessary for such
payment shall have been set aside by the Corporation in trust for the account of
holders of the Series 1 Preferred Stock and Parity Securities, so as to be
available for such payment, the remaining assets available for distribution
shall be distributed ratably among the holders of the Junior Securities, if
applicable in accordance with the terms of such securities, and the Common
Stock.

 

Section 7.                                           Conversion.

 

(a)                                 Conversion Right. Each Holder shall have the
right, at such Holder’s option, to convert the shares of Series 1 Preferred
Stock held by such Holder into shares of Common Stock on any date (such date,
the “Conversion Date”) subject to and upon the terms, conditions and limitations
set forth in this Section 7.

 

(b)                                 Conversion at Option of the Holder. Each
Holder shall be entitled to convert some or all of its shares of Series 1
Preferred Stock into fully paid and nonassessable shares of Common Stock
(“Conversion Shares”) subject to, and in accordance with, this Section 7 at the
Conversion Rate. The Corporation shall not issue any fraction of a share of
Common Stock upon any conversion. If the issuance would result in the issuance
of a fraction of a share, then the Corporation shall round such fraction of a
share up or down to the nearest whole share (with 0.5 rounded up). Whether or
not fractional shares would be issuable upon such conversion shall be determined
on the basis of the total number of shares of Series 1 Preferred Stock the
Holder is at the time converting into Common Stock and the aggregate number of
shares of Common Stock issuable upon such conversion.

 

(c)                                  Conversion Rate. The number of Conversion
Shares issuable upon conversion of each share of Series 1 Preferred Stock being
converted pursuant to this Section 7 shall be determined according to the
following formula (the “Conversion Rate”):

 

Stated Value
Conversion Price

 

(d)                                 Mechanics of Conversion. The conversion of
Series 1 Preferred Stock shall be conducted in the following manner:

 

(i)                                     Holder’s Delivery Requirements. To
convert shares of Series 1 Preferred Stock into Conversion Shares pursuant to
this Section 7 on any date, a Holder seeking to effect such conversion (a
“Converting Holder”) shall (A) transmit by facsimile or electronic mail (or
otherwise deliver), for receipt on or prior to 5:00 p.m. New York City time on
such date, a copy of an executed conversion notice in the form attached hereto
as Annex A (the “Conversion Notice”) to the Corporation (Attention: President
and CEO, Email: Series1@Proteontx.com), which Conversion Notice may specify that
such conversion is conditioned upon consummation of a Fundamental Transaction or
any other transaction (such Fundamental Transaction or other transaction, a
“Conversion Triggering Transaction”), and (B) if required pursuant to
subparagraph (iii) below, surrender to a common carrier for delivery to the
Corporation, no later than three (3) Business Days after the Conversion Date,
the original stock certificates representing the shares of Series 1 Preferred
Stock being converted (or an indemnification undertaking in customary form with
respect to such shares in the case of the loss, theft or destruction of any
stock certificate representing such shares) (or, if the

 

6

--------------------------------------------------------------------------------



 

conversion is conditioned upon the consummation of a Conversion Triggering
Transaction, on the date of (and immediately prior to) the consummation of such
Conversion Triggering Transaction). For purposes of determining the maximum
number of Conversion Shares that the Corporation may issue to a Holder pursuant
to this Section 7 upon conversion of shares of Series 1 Preferred Stock on a
particular Conversion Date, such Holder’s delivery of a Conversion Notice with
respect to such conversion shall constitute a representation by such Holder (on
which the Corporation shall rely) that, upon the issuance of the Conversion
Shares to be issued to it on such Conversion Date, the shares of Common Stock
beneficially owned by such Holder and its Attribution Parties (including shares
held by any “group” of which such Holder is a member) will not exceed the
Beneficial Ownership Limitation for such Holder.

 

(ii)                                  Corporation’s Response. Upon receipt or
deemed receipt by the Corporation of a copy of a Conversion Notice, the
Corporation (A) shall as promptly as possible send, via email, a confirmation of
receipt of such Conversion Notice to the Converting Holder and the Corporation’s
designated transfer agent (the “Transfer Agent”), which confirmation (i) shall
be sent to the Converting Holder at the email address specified by the
Converting Holder pursuant to such Conversion Notice and to the Transfer Agent
at the email address previously specified by the Transfer Agent for this purpose
and (ii) shall include an instruction to the Transfer Agent to process such
Conversion Notice in accordance with the terms herein, and (B) on or before the
third (3rd) Business Day following the date of receipt or deemed receipt by the
Corporation of such Conversion Notice (or, if earlier, the end of the standard
settlement period for U.S. broker-dealer securities transactions, or, if the
conversion is conditioned upon the consummation of a Conversion Triggering
Transaction, immediately prior to the consummation of such Conversion Triggering
Transaction) (the “Share Delivery Date”), (x) credit, or cause to be credited,
such aggregate number of Conversion Shares to which the Converting Holder shall
be entitled to the Converting Holder’s or its designee’s balance account with
The Depository Trust Company (“DTC”) through its Deposit/Withdrawal at Custodian
(“DWAC”) system, or (y) if none of the Unrestricted Conditions is then
satisfied, deliver, or cause to be delivered, a stock certificate to the address
designated by the Converting Holder, in each case, for the number of Conversion
Shares to which the Converting Holder shall be entitled. If the number of shares
of Series 1 Preferred Stock represented by any stock certificate surrendered by
the Converting Holder is greater than the number of shares of Series 1 Preferred
Stock being converted, then the Corporation shall, as soon as practicable and in
no event later than three (3) Business Days after receipt of such stock
certificates and at its own expense, issue and deliver to the Converting Holder
a new certificate representing shares of the Series 1 Preferred Stock not so
converted.

 

(iii)                               Book-Entry. Notwithstanding anything to the
contrary set forth herein, upon conversion of shares of Series 1 Preferred Stock
in accordance with the terms hereof, no Holder shall be required to physically
surrender the certificate representing the shares of Series 1 Preferred Stock,
if any, to the Corporation unless the full number of shares of Series 1
Preferred Stock represented by the certificate are being converted. Each Holder
and the Corporation shall maintain records showing the number of shares of
Series 1 Preferred Stock so converted and the dates of such conversions or shall
use such other method, reasonably satisfactory to such Holder and the
Corporation, so as not to require physical surrender of the certificate
representing the shares of Series 1 Preferred Stock, if any, upon each such
conversion. In the event of any dispute or discrepancy, such records of the
Corporation shall be controlling and determinative in the absence of manifest
error. Notwithstanding the foregoing, if shares of Series 1 Preferred Stock
represented by a certificate are converted as aforesaid, such Holder may not
transfer the certificate representing the shares of Series 1 Preferred Stock
unless such Holder first physically surrenders the certificate representing the
shares of Series 1 Preferred Stock to the Corporation, whereupon the Corporation
will forthwith issue and deliver upon the order of such Holder a new certificate
of like tenor, registered as such Holder may request, representing in the
aggregate the remaining number of shares of Series 1 Preferred Stock represented
by such certificate. Each Holder and any assignee, by acceptance of a
certificate, acknowledge and agree that, by reason of the provisions of this
paragraph, following conversion of any shares of Series 1 Preferred Stock, the
number of shares of Series 1 Preferred Stock represented by any such certificate
may be less than the number of shares of Series 1 Preferred Stock stated of the
face thereof.

 

(iv)                              Restrictive Legends. Until such time as shares
of Series 1 Preferred Stock or Conversion Shares have been registered under the
Securities Act as contemplated by the Registration Rights Agreement or otherwise
may be sold pursuant to Rule 144 or an exemption from registration under the

 

7

--------------------------------------------------------------------------------



 

Securities Act without any restriction as to the number of securities as of a
particular date that can then be immediately sold, such Securities may bear the
Securities Act Legend (as defined in Securities Purchase Agreement). The
certificates (or electronic book entries, if applicable) evidencing any
Securities shall not contain or be subject to any legend restricting the
transfer thereof (including the Securities Act Legend) or be subject to any
stop-transfer instructions: (A) while a registration statement (including a
Registration Statement (as such term is defined in the Registration Rights
Agreement)) covering the sale or resale of such Security is effective under the
Securities Act, (B) if the holder of Securities provides the Corporation
customary seller and, as applicable, broker paperwork or other reasonable
assurances to the effect that such Securities have been or are being sold
pursuant to Rule 144, (C) if such Securities are eligible for sale under
Rule 144(b)(1) and the Holder thereof is not, and has not been during the
preceding three months, an Affiliate of the Corporation (subject to the Holder’s
delivery to the Corporation of a customary non-affiliate representation letter),
or (D) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Commission) (collectively, the “Unrestricted Conditions”).
Promptly following the Registration Statement Effective Date or such other time
as any of the Unrestricted Conditions have been satisfied, the Corporation shall
cause its counsel to issue a legal opinion or other instruction to the Transfer
Agent (if required by the Transfer Agent) to effect the issuance of the
applicable shares of Series 1 Preferred Stock or Conversion Shares without a
restrictive legend or, in the case of shares of Series 1 Preferred Stock or
Conversion Shares that have previously been issued, the removal of the legend
thereunder. If any of the Unrestricted Conditions are met with respect to any
shares of Series 1 Preferred Stock or Conversion Shares at the time of issuance
of such Security, then such Security shall be issued free of all legends.  The
Corporation agrees that, following the Registration Statement Effective Date in
the case of Conversion Shares, or at such time as any of the other Unrestricted
Conditions are met or such legend is otherwise no longer required under this
Section 7(d)(iv), it will, no later than three (3) Trading Days (or if earlier,
the number of Trading Days comprising the standard settlement period for U.S.
broker-dealer securities transactions) following the delivery by the holder
thereof to the Corporation or the Transfer Agent of any certificate representing
shares of Series 1 Preferred Stock or Conversion Shares, as applicable, issued
with a restrictive legend, deliver or cause to be delivered to such holder a
certificate (or electronic transfer) representing such Securities that is free
from all restrictive and other legends.  For purposes hereof, “Registration
Statement Effective Date” shall mean the date that the first Registration
Statement that the Corporation is required to file pursuant to the Registration
Rights Agreement has been declared effective by the Commission. Notwithstanding
the foregoing, the certificates (or electronic book entries, if applicable)
evidencing any Series 1 Preferred Stock shall at all times (whether before or
after that satisfaction of any Unrestricted Condition or the Registration
Statement Effective Date) bear a legend indicating that no shares of Series 1
Preferred Stock may be sold, transferred or assigned if a Conversion Notice has
been delivered to the Corporation with respect to such shares and such
Conversion Notice has not been voided or withdrawn.

 

(e)                                  Record Holder. The Person or Persons
entitled to receive the Conversion Shares issuable upon a conversion of Series 1
Preferred Stock shall be treated for all purposes as the legal and record holder
or holders of such Conversion Shares upon delivery by a Converting Holder of the
Conversion Notice.

 

(f)                                   Corporation’s Failure to Timely Convert.

 

(i)                                     Cash Damages. If by the Share Delivery
Date, the Corporation shall fail to issue and deliver a certificate to a
Converting Holder for, or credit such Converting Holder’s or its designee’s
balance account with DTC with, the number of Conversion Shares to which such
Converting Holder is entitled pursuant to this Section 7 (provided any
Unrestricted Condition is satisfied, free of any restrictive legend), then, such
Converting Holder shall reasonably promptly provide written notice to the
Corporation that such Converting Holder was not issued the number of Conversion
Shares to which such Converting Holder is entitled pursuant to this Section 7,
and, in addition to all other available remedies that such Converting Holder may
pursue hereunder, the Corporation shall pay additional damages to such
Converting Holder for each day after the date such written notice is delivered
that such conversion is not timely effected in an amount equal to
one percent (1%) of the product of (I) the number of Conversion Shares not
issued to the Converting Holder or its designee on or prior to the Share
Delivery Date and to which the Converting Holder is entitled and (II) the Volume
Weighted Average Price of the Common Stock on the Share Delivery Date.
Alternatively, in lieu of the foregoing damages, if applicable, at the written
election of the applicable

 

8

--------------------------------------------------------------------------------



 

Converting Holder made in such Converting Holder’s sole discretion, if, on or
after the applicable Share Delivery Date, such Converting Holder purchases (in
an open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by such Converting Holder of Conversion Shares that such
Converting Holder anticipated receiving from the Corporation (such purchased
shares, “Buy-In Shares”), the Corporation shall be obligated to promptly pay to
such Converting Holder (in addition to all other available remedies that the
Converting Holder may otherwise have), 105% of the amount by which (A) such
Converting Holder’s total purchase price (including brokerage commissions, if
any) for such Buy-In Shares exceeds (B) the net proceeds received by such
Converting Holder from the sale of the number of shares equal to up to the
number of Conversion Shares such Converting Holder was entitled to receive but
had not received on the Share Delivery Date. If the Corporation fails to pay the
additional damages set forth in this Section 7(f)(i) within five (5) Business
Days of the date incurred, then the Converting Holder entitled to such payments
shall have the right at any time, so long as the Corporation continues to fail
to make such payments, to require the Corporation, upon written notice, to
immediately issue, in lieu of such cash damages, the number of shares of Common
Stock equal to the quotient of (X) the aggregate amount of the damages payments
described herein divided by (Y) the Conversion Price.

 

(ii)                                  Void Conversion Notice. If for any reason
a Converting Holder has not received all of the Conversion Shares prior to the
tenth (10th) Business Day after the Share Delivery Date with respect to a
conversion of Series 1 Preferred Stock, then such Converting Holder, upon
written notice to the Corporation, may void its conversion with respect to, and
retain or have returned, as the case may be, any shares of Series 1 Preferred
Stock that have not been converted pursuant to such Converting Holder’s
Conversion Notice; provided, that the voiding of such Converting Holder’s
Conversion Notice shall not affect the Corporation’s obligations to make any
payments that have accrued prior to the date of such notice pursuant to
Section 7(f)(i) or otherwise.

 

(iii)                               Obligation Absolute. Subject to
Section 7(g)) hereof and subject to a Holder’s right to void a conversion
pursuant to Section 7(f)(ii) above, the Corporation’s obligation to issue and
deliver the Conversion Shares upon conversion of Series 1 Preferred Stock in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by a Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by such
Holder or any other Person of any obligation to the Corporation or any violation
or alleged violation of law by such Holder or any other person, and irrespective
of any other circumstance which might otherwise limit such obligation of the
Corporation to such Holder in connection with the issuance of such Conversion
Shares. Subject to Section 7(g) hereof and subject to a Holder’s right to void a
conversion pursuant to Section 7(f)(ii) above, in the event a Holder shall elect
to convert any or all of its Series 1 Preferred Stock, the Corporation may not
refuse conversion based on any claim that such Holder or anyone associated or
affiliated with such Holder has been engaged in any violation of law, agreement
or for any other reason, unless an injunction from a court, on notice to Holder,
restraining and/or enjoining conversion of all or part of the Series 1 Preferred
Stock of such Holder shall have been sought and obtained, and the Corporation
posts a surety bond for the benefit of such Holder in the amount of 125% of the
value of the Conversion Shares into which would be converted the Series 1
Preferred Stock which is subject to the injunction, which bond shall remain in
effect until the completion of arbitration/litigation of the underlying dispute
and the proceeds of which shall be payable to such Holder to the extent it
obtains judgment.

 

(g)                                  Limitations on Share Issuances.
Notwithstanding anything herein to the contrary, the Corporation shall not issue
to any Holder, and no Holder may acquire, a number of shares of Common Stock
hereunder (pursuant to this Section 7(g) or otherwise) to the extent that, upon
such issuance, the aggregate number of shares of Common Stock then beneficially
owned by such Holder together with any Attribution Parties (including shares
held by any “group” of which such Holder is a member) would exceed the
then-applicable Beneficial Ownership Limitation for such Holder. For purposes of
the foregoing sentence, the aggregate number of shares of Common Stock
beneficially owned by such Holder and its Attribution Parties shall include the
number of shares of Common Stock held by the Holder and all of its Attribution
Parties plus the number of shares of Common Stock issuable upon conversion of
such shares of Series 1 Preferred Stock with respect to which the determination
of such sentence is being made, but shall exclude shares of Common Stock which
would be issuable upon (i) conversion of the remaining, unconverted portion of
the shares of

 

9

--------------------------------------------------------------------------------



 

Series 1 Preferred Stock beneficially owned by such Holder or any of its
Attribution Parties and (ii) exercise or conversion of the unexercised or
unconverted portion of any other securities of the Corporation beneficially
owned by such Holder or any of its Attribution Parties subject to a limitation
on conversion or exercise analogous to the limitation contained in this
Section 7(g). For purposes hereof, “group” has the meaning set forth in
Section 13(d) of the Exchange Act and applicable regulations of the Commission,
and the percentage held by each Holder shall be determined in a manner
consistent with the provisions of Section 13(d) of the Exchange Act.

 

For purposes of the Beneficial Ownership Limitation, in determining the number
of outstanding shares of Common Stock, a Holder may rely on the number of
outstanding shares as reflected in (1) the Corporation’s most recent quarterly
report on Form 10-Q or annual report on Form 10-K, as the case may be, (2) a
more recent public announcement by the Corporation or (3) any other notice by
the Corporation or the transfer agent for the Common Stock setting forth the
number of shares outstanding. Upon written request of any Holder at any time,
the Corporation shall, within one (1) Business Day, confirm orally and in
writing to such Holder the number of shares of Common Stock then outstanding. In
any case, the number of outstanding shares of Common Stock shall be determined
after giving effect to the conversion or exercise of securities of the
Corporation by such Holder and its Attribution Parties since the date as of
which the number of outstanding shares of Common Stock was reported.

 

In the event that the issuance of shares of Common Stock to any Holder upon the
conversion of any of such Holder’s shares of Series 1 Preferred Stock results in
such Holder and its Attribution Parties being deemed to beneficially own, in the
aggregate, a number of shares of Common Stock that exceeds the then-applicable
Beneficial Ownership Limitation for such Holder, the issuance of that number of
shares so issued in excess of the Beneficial Ownership Limitation (the “Excess
Shares”), and the conversion of shares of Series 1 Preferred Stock resulting in
such issuance, shall be deemed null and void and shall be cancelled ab initio,
such Holder shall not have the power to vote or to transfer the Excess Shares,
and the shares of Series 1 Preferred Stock as to which the conversion was voided
shall remain outstanding and continue to be held by such Holder. As soon as
reasonably practicable after such issuance and conversion have been deemed null
and void, the Corporation shall return to such Holder certificates representing
the number of shares of Series 1 Preferred Stock corresponding to the voided
issuance and conversion (to the extent such shares of Series 1 Preferred Stock
were surrendered to the Corporation).

 

For purposes of clarity, the shares of Common Stock underlying any Holder’s
shares of Series 1 Preferred Stock in excess of the Beneficial Ownership
Limitation shall not be deemed to be beneficially owned by such Holder for any
purpose, including for purposes of Section 13(d) or Rule 16a-1(a)(1) of the
Exchange Act. The provisions of this Section 7(g) shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 7(g) to the extent necessary to correct this paragraph or any
portion of this paragraph which may be defective or inconsistent with the
intended beneficial ownership limitation contained in this Section 7(g) or to
make changes or supplements necessary or desirable to properly give effect to
such limitation. The limitation contained in this Section 7(g) may not be waived
and shall apply to any successor Holder of shares of Series 1 Preferred Stock.

 

(h)                                 [reserved].

 

(i)                                     Taxes. The Corporation shall be
responsible for any liability with respect to any transfer, stamp, documentary,
intangible, recording or similar non-income Taxes that may be payable in
connection with the execution, delivery and performance of this Certificate,
including any such Taxes with respect to the issuance or transfer of shares of
Series 1 Preferred Stock or the Conversion Shares. Notwithstanding any provision
herein to the contrary, the Corporation shall (A) be entitled to deduct and
withhold from any payments (which shall include, for purposes of this
Section 7(i), Conversion Shares issued upon conversion of Series 1 Preferred
Stock to the extent attributable to declared but unpaid dividends, if any) made
to a holder of any Securities, such amounts that the Corporation may be required
to withhold under applicable U.S. federal withholding Tax requirements
(including without limitation under Sections 1471 through 1474 of the Internal
Revenue Code of 1986, as amended) and (B) not be responsible for or liable for
any Taxes imposed on, or measured by, net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case,  imposed as a result of
a payee (or  beneficial owner of a payment) being

 

10

--------------------------------------------------------------------------------

 

organized under the laws of, or having its principal office in, the jurisdiction
imposing such Tax (or any political subdivision thereof). The Corporation shall
provide the applicable payee with five (5) Business Days’ advance notice of any
such required withholding and shall reasonably cooperate with such holder to
mitigate or reduce such withholding.  Any amounts withheld pursuant to clause
(A) above shall be treated for purposes hereof as if paid to the relevant payee.

 

Section 8.                                           Certain Adjustments;
Calculations; Notices.

 

(a)                                 Stock Dividends and Stock Splits. If the
Corporation shall at any time effect a Stock Event, then, upon the effective
date of such Stock Event, the Conversion Price shall be, in the case of an
increase in the number of shares of Common Stock, proportionally decreased and,
in the case of a decrease in the number of shares of Common Stock,
proportionally increased. The Corporation shall give each Holder the same notice
it provides to holders of Common Stock of any transaction described in this
Section 8(a).

 

(b)                                 Fundamental Transaction.

 

(i)                                     The term “Fundamental Transaction” shall
mean the occurrence of any of the following at any time while any shares of
Series 1 Preferred Stock are outstanding: (A) the Corporation, directly or
indirectly, in one or more related transactions, effects any merger or
consolidation of the Corporation with or into another Person, (B) the
Corporation, directly or indirectly, in one transaction or a series of related
transactions, effects any sale of all or substantially all of its assets
(including, for the avoidance of doubt, all or substantially all of the assets
of the Corporation and its subsidiaries in the aggregate), and distributes the
proceeds therefrom to the holders of capital stock of the Corporation, (C) any
tender offer or exchange offer (whether by the Corporation or another Person)
approved by the Board of Directors is completed pursuant to which holders of
Common Stock are permitted to tender or exchange their shares for other
securities, cash and/or other property or (D) the Corporation, directly or
indirectly, in one transaction or a series of related transactions, effects any
reclassification of the Common Stock or any compulsory share exchange (other
than as a result of a Stock Event covered by Section 8(a) above) pursuant to
which the Common Stock is effectively converted into or exchanged for other
securities, cash and/or other property. Upon or following the occurrence of any
Fundamental Transaction, each share of Series 1 Preferred Stock outstanding
shall thereafter be convertible (or, to the extent a Conversion Notice
contingent upon consummation of such Fundamental Transaction has been previously
delivered (and has not been voided or otherwise withdrawn) with respect to such
share, shall automatically convert) into the kind and amount of securities, cash
and/or other property which a Holder of the number of shares of Common Stock of
the Corporation issuable upon conversion of one share of Series 1 Preferred
Stock immediately prior to such Fundamental Transaction would have been entitled
to receive pursuant to such Fundamental Transaction (without regard to any
limitation on the conversion of Series 1 Preferred Stock (including the
Beneficial Ownership Limitation)); provided, that, if the value of the aggregate
of such securities, cash and/or other property to which the Holder of one share
of Series 1 Preferred Stock would be entitled upon conversion thereof would be
less than the Stated Value, then each outstanding share of Series 1 Preferred
Stock shall instead thereafter be convertible (or, to the extent a Conversion
Notice contingent upon consummation of such Fundamental Transaction has been
previously delivered (and has not been voided or otherwise withdrawn) with
respect to such share, shall automatically convert) into such kind of
securities, cash and/or other property (in the same proportions as would be
applicable but for this proviso) with an aggregate value equal to the Stated
Value. The Corporation shall make an appropriate adjustment to the Conversion
Price following a Fundamental Transaction based on a determination in accordance
with Section 8(b)(ii) of the amount and relative value of the securities, cash
and/or other property issuable in respect of one share of Common Stock in such
Fundamental Transaction. If holders of Common Stock are given any choice as to
the securities, cash and/or other property to be received in a Fundamental
Transaction, then the Holder shall be given the same choice as to the
securities, cash and/or other property it receives upon any conversion of the
Series 1 Preferred Stock following such Fundamental Transaction. The Corporation
shall cause any successor entity (as well as its parent) in a Fundamental
Transaction in which the Corporation is not the survivor to assume in writing
all of the obligations of the Corporation under this Certificate in accordance
with the provisions of this Section 8(b) pursuant to written agreements in form
and substance approved by the Requisite Holders prior to such Fundamental
Transaction.

 

11

--------------------------------------------------------------------------------



 

(ii)                                  For purposes of determining the value of
any securities and/or other property to which a holder of shares of Common Stock
would be entitled pursuant to a Fundamental Transaction: (A) the value of any
such security that is traded on a National Exchange at the effective time of the
Fundamental Transaction shall be equal to the Volume Weighted Average Price per
share of such securities for the five (5) Trading Days immediately prior to such
effective time; and (B) the value of any other property (including a security
that is not traded on a National Exchange at the effective time of the
Fundamental Transaction) shall be equal to the fair market value thereof as
determined by the mutual agreement of the Corporation and the Requisite Holders.

 

(c)                                  Certain Events. If any event occurs of the
type contemplated by the provisions of Section 8(a) or Section 8(b) but not
expressly provided for by such provisions, then the Board of Directors will make
an appropriate adjustment in the Conversion Price so as to protect the rights of
the Holders; provided, however, that no such adjustment will increase the
Conversion Price as otherwise determined pursuant to this Section 8.

 

(d)                                 Calculations. All calculations under this
Section 8 shall be made to the nearest cent or the nearest 1/100th of a share,
as the case may be. For purposes of this Section 8, the number of shares of
Common Stock deemed to be issued and outstanding as of a given date shall be the
sum of the number of shares of Common Stock (excluding any treasury shares of
the Corporation) issued and outstanding.

 

(e)                                  Adjustment Notices.

 

(i)                                     Promptly following, but in no event
later than one (1) Business Day after, any adjustment of the Conversion Price
pursuant to Section 8(a), the Corporation will give written notice thereof to
each Holder, setting forth in reasonable detail and certifying the calculation
of such adjustment.

 

(ii)                                  The Corporation will give written notice
to each Holder at least ten (10) days prior to the date on which the Corporation
closes its books or takes a record (A) with respect to any dividend or
distribution upon the Common Stock, (B) with respect to any pro rata
subscription offer to holders of Common Stock, or (C) for determining rights to
vote with respect to any Fundamental Transaction or winding-up, dissolution or
liquidation of the Corporation; provided, however, that in no event shall such
notice be provided to any Holder prior to such information being made known to
the public.

 

(iii)                               The Corporation will give written notice to
each Holder at least ten (10) days prior to the date on which any Fundamental
Transaction, dissolution or liquidation will take place, and in no event shall
such notice be provided to any Holder prior to such information being made known
to the public.

 

Section 9.                                           Dispute Resolution. In the
case of a dispute between the Corporation and any Holder (i) as to the value of
any asset or other property pursuant to Section 6, in connection with any
liquidation, dissolution or winding up of the Corporation, or Section 8(b), in
connection with any Fundamental Transaction, or (ii) as to the determination of
any adjustment to the Conversion Price following a Fundamental Transaction
pursuant to Section 8(b), the Corporation shall promptly (and in any event
within two (2) Business Days of notice of any such dispute from such Holder)
submit via facsimile the disputed value of such asset or other property, or the
disputed determination of such adjustment to the Conversion Price, as
applicable, to an independent, reputable investment banking firm agreed to by
the Corporation and the Requisite Holders. The Corporation shall direct the
investment bank to determine the value of such asset or other property, or the
adjustment to the Conversion Price, as applicable, and notify the Corporation
and such Holder of the results no later than two (2) Business Days from the time
the investment bank receives the disputed value or disputed determination, as
applicable. Such investment bank’s determination of the value of any such asset
or other property, or of the adjustment to the Conversion Price, as applicable,
shall be binding upon all parties absent manifest error.

 

Section 10.                                    Reservation of Shares. The
Corporation shall, so long as any of the shares of Series 1 Preferred Stock are
outstanding, reserve and keep available out of its authorized and unissued
Common Stock, solely for the purpose of effecting the conversion of the shares
of Series 1 Preferred Stock, such number of shares of Common Stock as shall,
from time to time, be sufficient to effect the conversion of all of the shares
of Series 1 Preferred Stock then outstanding (without regard to any limitations
on conversions (including the Beneficial

 

12

--------------------------------------------------------------------------------



 

Ownership Limitation)). The number of shares of Common Stock reserved for
conversions of the shares of Series 1 Preferred Stock shall be allocated pro
rata among the Holders based on the number of shares of Series 1 Preferred Stock
held by each Holder. In the event a Holder shall sell or otherwise transfer any
of such Holder’s shares of Series 1 Preferred Stock, each transferee shall be
allocated a pro rata portion of the number of reserved shares of Common Stock
reserved for such transferor. Any shares of Common Stock reserved and which
remain allocated to any Person which does not hold any shares of Series 1
Preferred Stock shall be allocated to the remaining Holders, pro rata based on
the number of shares of Series 1 Preferred Stock then held by each such Holder.

 

Section 11.                                    Miscellaneous.

 

(a)                                 Notices. Any and all notices or other
communications or deliveries to be provided by the Holders hereunder including,
without limitation, any Conversion Notice, shall be in writing and delivered
personally, by electronic mail to Series1@Proteontx.com, or sent by a nationally
recognized overnight courier service, addressed to the Corporation, at its
principal place of business, to the attention of the President and Chief
Executive Officer of the Corporation, with a copy to the Legal Department, or
such other electronic mail address or address as the Corporation may specify for
such purposes by notice to the Holders delivered in accordance with this
Section 11(a). Any and all notices or other communications or deliveries to be
provided by the Corporation hereunder shall be in writing and delivered
personally, by confirmed electronic mail or facsimile, or sent by a nationally
recognized overnight courier service addressed to each Holder at the electronic
mail address, facsimile number or address of such Holder appearing on the books
of the Corporation, or if no such facsimile number or address appears on the
books of the Corporation, at the principal place of business of such Holder.
Except as otherwise expressly provided herein, any notice or other communication
or deliveries hereunder shall be deemed given and effective on the earliest of
(i) the time and date of transmission, if such notice or communication is
delivered via electronic mail at the e-mail address specified in this
Section 11(a) prior to 4:00 p.m. (New York City time) on any date, (ii) the date
immediately following the date of transmission, if such notice or communication
is delivered via email at the email address specified in this
Section 11(a) between 4:00 p.m. and 11:59 p.m. (New York City time) on any date,
(iii) the second Business Day following the date of mailing, if sent by
nationally recognized overnight courier service, or (iv) upon actual receipt by
the party to whom such notice is required to be given.

 

(b)                                 Absolute Obligation. Except as expressly
provided herein, no provision of this Certificate shall alter or impair the
obligation of the Corporation, which is absolute and unconditional, to pay
liquidated damages on the shares of Series 1 Preferred Stock at the time, place,
and rate, and in the coin or currency, herein prescribed.

 

(c)                                  Lost or Mutilated Series 1 Preferred Stock
Certificate. If a Holder’s Series 1 Preferred Stock certificate shall be
mutilated, lost, stolen or destroyed, the Corporation shall execute and deliver,
in exchange and substitution for and upon cancellation of a mutilated
certificate, or in lieu of or in substitution for a lost, stolen or destroyed
certificate, a new certificate for the shares of Series 1 Preferred Stock so
mutilated, lost, stolen or destroyed, but only upon receipt of evidence of such
loss, theft or destruction of such certificate, and of the ownership thereof
reasonably satisfactory to the Corporation and, in each case, customary and
reasonable indemnity, if requested. Applicants for a new certificate under such
circumstances shall also comply with such other reasonable regulations and
procedures and pay such other reasonable third-party costs as the Corporation
may prescribe.

 

(d)                                 Remedies, Characterizations, Other
Obligations, Breaches and Injunctive Relief. The remedies provided in this
Certificate shall be cumulative and in addition to all other remedies available
under this Certificate, at law or in equity (including a decree of specific
performance and/or other injunctive relief), no remedy contained herein shall be
deemed a waiver of compliance with the provisions giving rise to such remedy and
nothing herein shall limit a Holder’s right to pursue actual damages for any
failure by the Corporation to comply with the terms of this Certificate. The
Corporation covenants to each Holder that there shall be no characterization
concerning this instrument other than as expressly described herein. Amounts set
forth or provided for herein with respect to payments, conversion and the like
(and the computation thereof) shall be the amounts to be received by the holder
thereof and shall not, except as expressly provided herein, be subject to any
other obligation of the Corporation (or the performance thereof). The
Corporation acknowledges that a breach by it of its obligations hereunder may
cause irreparable harm to the Holders by

 

13

--------------------------------------------------------------------------------



 

vitiating the intent and purpose of the transactions contemplated by this
Certificate and that the remedy at law for any such breach may be inadequate.
The Corporation therefore agrees that, in the event of any such breach or
threatened breach by the Corporation of the provisions of this Certificate, the
Holders shall be entitled, in addition to all other available remedies, to an
injunctive order and/or injunction restraining any breach and requiring
immediate compliance, without the necessity of showing economic loss and without
any bond or other security being required.

 

(e)                                  Waiver. Any waiver by the Corporation or a
Holder of a breach of any provision of this Certificate shall not operate as or
be construed to be a waiver of any other breach of such provision or of any
breach of any other provision of this Certificate or a waiver by any other
Holders. The failure of the Corporation or a Holder to insist upon strict
adherence to any term of this Certificate on one or more occasions shall not be
considered a waiver or deprive that party (or any other Holder) of the right
thereafter to insist upon strict adherence to that term or any other term of
this Certificate. Any waiver by the Corporation or a Holder must be in writing.

 

(f)                                   Severability. If any provision of this
Certificate is invalid, illegal or unenforceable, the balance of this
Certificate shall remain in effect, and if any provision is inapplicable to any
Person or circumstance, it shall nevertheless remain applicable to all other
Persons and circumstances. If it shall be found that any interest or other
amount deemed interest due hereunder violates the applicable law governing
usury, the applicable rate of interest due hereunder shall automatically be
lowered to equal the maximum rate of interest permitted under applicable law.
Notwithstanding any provision in this Certificate to the contrary, any provision
contained herein (other than Section 7(c) which cannot be waived by the Holders)
and any right of the Holders of Series 1 Preferred Stock granted hereunder may
be waived as to all shares of Series 1 Preferred Stock (and the Holders thereof)
upon the written consent of the Requisite Holders, unless a higher percentage is
required by the DGCL, in which case the written consent of the holders of not
less than such higher percentage shall be required.

 

(g)                                  Next Business Day. Whenever any payment or
other obligation hereunder shall be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day.

 

(h)                                 Headings. The headings contained herein are
for convenience only, do not constitute a part of this Certificate and shall not
be deemed to limit or affect any of the provisions hereof.

 

(i)                                     Status of Converted Series 1 Preferred
Stock. If any shares of Series 1 Preferred Stock shall be converted or
reacquired by the Corporation, such shares of Series 1 Preferred Stock shall
resume the status of authorized but unissued shares of preferred stock and shall
no longer be designated as Series 1 Preferred Stock.

 

(j)                                    Benefit of Holders. The provisions of
this Certificate are intended to be for the benefit of all Holders from time to
time and shall be enforceable by any such Holder.

 

*********************

 

14

--------------------------------------------------------------------------------



 

RESOLVED, FURTHER, that the Chairperson, the president or any vice-president,
and the secretary or any assistant secretary, of the Corporation be, and they
hereby are, authorized and directed to prepare and file a Certificate of
Designation of Preferences, Rights and Limitations in accordance with the
foregoing resolution and the provisions of Delaware law.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate of Designation
this     day of            , 2019.

 

 

 

Name:

 

Title:

 

 

15

--------------------------------------------------------------------------------



 

ANNEX A

 

CONVERSION NOTICE

 

(TO BE EXECUTED BY THE REGISTERED HOLDER IN ORDER TO CONVERT SHARES OF SERIES 1
PREFERRED STOCK)

 

Reference is made to the Certificate of Designation of Preferences, Rights and
Limitations of Series 1 Convertible Non-Voting Preferred Stock (the “Certificate
of Designation”). In accordance with and pursuant to the Certificate of
Designation, the undersigned hereby elects to convert the number of shares of
Series 1 Convertible Non-Voting Preferred Stock, par value $0.001 per share and
with a stated value of $[1000 x conversion price] per share (the “Series 1
Preferred Stock”), of Proteon Therapeutics, Inc., a Delaware corporation (the
“Corporation”), indicated below into shares of common stock, par value $0.001
per share (the “Common Stock”), of the Corporation, by tendering the stock
certificate(s) representing the shares of Series 1 Preferred Stock specified
below as of the date specified below.

 

 

Date of Conversion:

 

 

 

Number of shares of Series 1 Preferred Stock to be converted:

 

 

 

Stock certificate no(s). of shares of Series 1 Preferred Stock to be converted:

 

 

 

This Conversion is conditioned upon the consummation of the following Conversion
Triggering Transaction:
                                                            [1]

 

 

 

Please confirm the following information:

 

 

 

 

Conversion Price:

 

 

 

Number of shares of Common Stock to be issued:

 

 

Please issue the shares of Common Stock in accordance with the terms of the
Certificate of Designation as follows:

 

 

 

 

 

o  Deposit/Withdrawal At Custodian (“DWAC”) system; or

 

 

 

 

 

o  Physical Certificate

 

 

 

 

Issue to:

 

 

 

Address (for delivery of physical certificate):

 

 

 

E-mail:

 

 

 

DTC Participant Number and Name (if through DWAC):

 

Account Number (if through DWAC):

 

--------------------------------------------------------------------------------

[1] No such condition applies if left blank.

 

16

--------------------------------------------------------------------------------



 

ACKNOWLEDGMENT

 

The Corporation hereby acknowledges this Conversion Notice and hereby directs
                      to issue the above indicated number of shares of Common
Stock in accordance with the Transfer Agent Instructions dated              
   , 20    from the Corporation and acknowledged and agreed to by
                     .

 

 

PROTEON THERAPEUTICS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

17

--------------------------------------------------------------------------------



 

EXHIBIT A

 

FORM OF OPINION

 

      , 20     

 

[           ]

 

Re: [      ] (the “Company”)

 

Dear [      ]:

 

[           ] (“[          ]”) intends to transfer         [shares of Series 1
Convertible Non-Voting Preferred Stock] [Conversion Shares] (the “Securities”)
of the Company to            (“        “) without registration under the
Securities Act of 1933, as amended (the “Securities Act”). In connection
therewith, we have examined and relied upon the truth of representations
contained in an Investor Representation Letter attached hereto and have examined
such other documents and issues of law as we have deemed relevant.

 

Based on and subject to the foregoing, we are of the opinion that the transfer
of the Securities by         to        may be effected without registration
under the Securities Act, provided, however, that the Securities to be
transferred to         contain a legend restricting its transferability pursuant
to the Securities Act and that transfer of the Securities is subject to a stop
order.

 

The foregoing opinion is furnished only to              and may not be used,
circulated, quoted or otherwise referred to or relied upon by you for any
purposes other than the purpose for which furnished or by any other person for
any purpose, without our prior written consent.

 

Very truly yours,

 

18

--------------------------------------------------------------------------------



 

Exhibit B

 

BBA REGISTRATION RIGHTS AGREEMENT

 

19

--------------------------------------------------------------------------------



 

Exhibit C

 

REGISTRATION RIGHTS AGREEMENT

 

20

--------------------------------------------------------------------------------
